SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 0-28950 MER TELEMANAGEMENT SOLUTIONS LTD. (Exact Name of Registrant as specified in its charter and translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 14 Hatidhar Street, Ra’anana 43665, Israel (Address of principal executive offices) Alon Mualem (Chief Financial Officer), +972-9-7777-555 (phone), +972-9-7777-566 (fax) 14 Hatidhar Street, Ra’anana 43665, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.1 Par Value NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 0.01 per share……………4,459,057 (as of December 31, 2010) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x This Report on Form 20-F is incorporated by reference into our Form S-8 Registration Statements File No. 333-12014 and 333-123321. INTRODUCTION Mer Telemanagement Solutions Ltd. is a worldwide provider of solutions for telecommunications expense management, or TEM, used by enterprises, and billing solutions, used by information and telecommunication service providers.Our TEM solutions assist enterprises and organizations to make smarter choices with their telecommunications spending at each stage of the service lifecycle, including allocation of cost, proactive budget control, fraud detection, processing of payments and spending forecasting.Our converged billing solutions have been successfully implemented worldwide by wireless providers, Voice over Internet Protocol, Internet Protocol Television, and content service providers.Our converged billing solutions include applications for charging and invoicing customers, interconnect billing and partner revenue management using pre-pay and post-pay schemes, as well as a managed service for a mobile virtual network operator in the United States. Since our public offering in May 1997, our ordinary shares have been listed on the NASDAQ Stock Market (symbol: MTSL) and are presently listed on the NASDAQ Capital Market.As used in this annual report, the terms “we,” “us” and “our” mean Mer Telemanagement Solutions Ltd. and its subsidiaries, unless otherwise indicated.As used in this annual report, “MTS IntegraTRAK” means MTS IntegraTRAK Inc., our wholly-owned U.S. subsidiary. As of March 2, 2010, a one-for-two reverse stock split of our issued and outstanding ordinary shares went into effect, following the approval of our shareholders at an extraordinary general meeting.All numbers of our ordinary shares and share prices set forth in this annual report have been adjusted to reflect the reverse stock split. We have obtained a U.S. trademark registration for TABS by MER® and have common law rights in the trademarks TABS.IT, FACILITRAK, and PMSI, based on use of the marksin the United States.We have also acquired rights in the TOTAL-e™ trademark in connection with the products we acquired from Teleknowledge Group Ltd. in December 2004.In addition, in connection with the assets we acquired from TelSoft Solutions, Inc. in July 2006, we acquired the rights in the CALLTRAC® registered trademark and the common law trademarks and service marks TELSOFT SOLUTIONS, TELSOFT, MEGACALL, CALLTRAC LITE, MEGAPOLL, MEGABILL, MEGABILL-BACK and MEGASYNC.We also acquired the rights in the ANCHORPOINT®, TMXPRESS® and MAP-TO-WIN® registered trademarks in connection with the assets we acquired from AnchorPoint, Inc. in December 2008.All other trademarks and trade names appearing in this annual report are owned by their respective holders. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.All references in this annual report to “dollars” or “$” are to U.S. dollars and all references in this annual report to “NIS” are to New Israeli Shekels. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms. Except for the historical information contained in this annual report, the statements contained in this annual report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms “anticipate,” “believe,” “do not believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Such forward-looking statements are also included in Item 4 – “Information on the Company” and Item 5 – “Operating and Financial Review and Prospects.”Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 3D. “Key Information - Risk Factors.” i TABLE OF CONTENTS Page PART I 4 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 4 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 4 ITEM 3. KEY INFORMATION 4 A. Selected Financial Data 4 B. Capitalization and Indebtedness 5 C. Reasons for the Offer and Use of Proceeds 5 D. Risk Factors 5 ITEM 4. INFORMATION ON THE COMPANY 16 A. History and Development of the Company 16 B. Business Overview 17 C. Organizational Structure 22 D. Property, Plants and Equipment 22 ITEM 4A. UNRESOLVED STAFF COMMENTS 22 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 23 A.Operating Results 23 B. Liquidity and Capital Resources 32 C. Research and Development 34 D. Trend Information 34 E. Off-Balance Sheet Arrangements 35 F.Tabular Disclosure of Contractual Obligations 35 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 35 A. Directors and Senior Management 35 B. Compensation 37 C.Board Practices 38 D. Employees 44 E.Share Ownership 45 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 48 A. Major Shareholders 48 B. Related Party Transactions 50 C. Interests of Experts and Counsel 51 ITEM 8. FINANCIAL INFORMATION 51 A. Consolidated Statements and Other Financial Information 51 B. Significant Changess 52 ITEM 9. THE OFFER AND LISTING 52 A. Offer and Listing Details 52 B. Plan of Distribution 53 C. Markets 53 D. Selling Shareholders 53 E. Dilution 53 F. Expense of the Issue 54 ITEM 10. ADDITIONAL INFORMATION 54 A. Share Capital 54 B. Memorandum and Articles of Association 54 C. Material Contracts 57 D. Exchange Controls 57 E. Taxation 58 F. Dividend and Paying Agents 68 G. Statement by Experts 68 H. Documents on Display 68 I. Subsidiary Information 69 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 69 ii ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 70 PART II 70 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 70 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 70 ITEM 15. CONTROLS AND PROCEDURES 70 ITEM 16. [RESERVED] 71 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 71 ITEM 16B. CODE OF ETHICS 71 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 71 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 72 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 72 ITEM 16F. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 72 ITEM 16G. CORPORATE GOVERNANCE 72 PART III 73 ITEM 17. FINANCIAL STATEMENTS 73 ITEM 18. FINANCIAL STATEMENTS 73 ITEM 19. EXHIBITS 73 S I G N A T U R E S 75 iii PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION A.Selected Financial Data The following selected consolidated financial data for and as of the five years ended December 31, 2010 are derived from our audited consolidated financial statements, which have been prepared in accordance with U.S. GAAP.Our audited consolidated financial statements for the three years ended December 31, 2010 and as of December 31, 2009 and 2010 appear elsewhere in this Annual Report.Our selected consolidated financial data as of December 31, 2006, 2007 and 2008 and for the years ended December 31, 2006 and 2007 have been derived from audited consolidated financial statements not included in this Annual Report.The selected consolidated financial data set forth below should be read in conjunction with and are qualified entirely by reference to Item 5. “Operating and Financial Review and Prospects,” and our consolidated financial statements and notes thereto included elsewhere in this annual report. Statement of Operations Data: Year Ended December 31, * (in thousands, except share and per share data) Revenues $ 11, 360 $ Cost of revenues Gross profit Selling and marketing Research and development, net General and administrative Impairment of goodwill and other intangible assets Operating income (loss) Financial (expenses) income, net ) ) 24 ) Capital gain (loss) on sale of long-term investment ) Income (loss) before taxes on income ) Taxes on income (benefit), net ) 20 ) Net income (loss) before equity in earnings(losses) of affiliate ) Equity in earnings (losses) of affiliate ) - - - Net income (loss) from continuing operations $ ) $ ) $ ) $ ) $ Net loss from discontinued operations ) Net income (loss) $ ) $ ) $ ) $ ) $ Basic and diluted net income (loss) per share from continuing operations $ ) $ ) $ ) $ ) $ Basic and diluted net loss per share from discontinued operations $ ) $ ) $ ) $ ) $ ) Basic and diluted net income (loss) per share $ ) $ ) $ ) $ ) $ Weighted average number of ordinary shares used in computing basic and diluted net income (loss) per share * In March 2009, we discontinued the operations of TABS Brazil Ltda.Accordingly, TABS Brazil Ltda.’s results of operations were classified as discontinued operations and the results of operations for the years ended December 31, 2006, 2007, 2008 and 2009 have been reclassified accordingly. 4 Balance Sheet Data: As of December 31, (in thousands) Working capital (deficiency) of continuing operations* $ $ ) $ ) $ ) $ ) Total assets of continuing operations* Long-term loans Shareholders’ equity * In March 2009, we discontinued the operations of TABS Brazil Ltda. Accordingly, the balance sheet data of the assets and liabilities attributable to discontinued operations have been excluded from the working capital (deficiency) and the total assets as of December 31, 2006, 2007, 2008, 2009 and 2010. B.Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty.You should carefully consider the risks and uncertainties described below before investing in our ordinary shares.If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be harmed.In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Relating to Our Business and Market We have had a recent history of operating losses and may not sustain profitability in the future; to the extent that we incur operating losses, we may not have sufficient working capital to fund our operations in the future. We incurred operating losses in each of the four fiscal years ended December 31, 2009 and we may not be able to sustain profitable operations in the future or generate positive cash flows from operations.As a result of our losses, our cash position has been severely adversely impacted.To the extent that we incur operating losses in the future or are unable to generate free cash flows from our business, we may not have sufficient working capital to fund our operations in the future.If we do not generate sufficient cash from operations, we will be required to obtain additional financing or reduce level of expenditure.Such financing may not be available in the future, or, if available, may not be on terms satisfactory to us.If adequate funds are not available to us, our business, and results of operations and financial condition will be materially and adversely affected. 5 Unfavorable national and global economic conditions could have a material adverse effect on our business, operating results and financial condition. The crisis in the financial and credit markets in the United States, Europe and Asia during 2008 and 2009 led to a global economic slowdown, with the economies of the United States and Europe showing significant signs of weakness.Although global economic conditions have stabilized or improved, many of the markets in which we operate have not fully recovered.If the economies in the countries in which we operate continue to be uncertain or weaken further, the demand for our products and technology may decrease as a result of constraints on capital spending by our customers.In addition, this could result in longer sales cycles and increased price competition for our products.Any of these events would likely harm our business, operating results and financial condition.If global economic and market conditions, or economic conditions in the United States, Europe or Asia or other key markets, remain uncertain or weaken further, our business, operating results and financial condition may be materially adversely affected. On March 11, 2011, an earthquake off the eastern coast of Japan triggered a devastating tsunami tidal wave, causing damage and destruction.It is too early to predict the impact of this disaster on the global economy. Our operating results fluctuate significantly. Our quarterly results have fluctuated significantly in the past and are likely to fluctuate significantly in the future.Our future operating results will depend on many factors, including, but not limited to the following: · demand for our products; · changes in our pricing policies or those of our competitors; · new product announcements by us and our competitors; · the number, timing and significance of product enhancements; · product life cycles; · our ability to develop, introduce and market new and enhanced products on a timely basis; · changes in the level of our operating expenses; · budgeting cycles of our customers; · customer order deferrals in anticipation of enhancements or new products that we or our competitors offer; · changes in our strategy; · seasonal trends and general domestic and international economic and political conditions, among others; and · currency exchange rate fluctuations and economic conditions in the geographic areas where we operate. We have often recognized a substantial portion of our revenues in the last quarter of the year and in the last month, or even weeks or days, of a quarter.Our expense levels are substantially based on our expectations for future revenues and are therefore relatively fixed in the short term.If revenue levels fall below expectations, our quarterly results are likely to be disproportionately adversely affected because a proportionately smaller amount of our expenses varies with our revenues.Our operating results are generally not characterized by a seasonal pattern, except that our sales in Europe are generally lower in the summer months. 6 Due to the foregoing, our quarterly financial performance has in the past and may in the future vary significantly.Our revenues and operating results in any quarter may not be indicative of our future performance and it may be difficult for investors to evaluate our prospects.Accordingly, quarterly revenues and operating results are difficult to forecast, and it is likely that our future operating results will be adversely affected by these or other factors.Revenues are also difficult to forecast because the market for telecommunication management and billing solutions is rapidly evolving and our sales cycle for our solutions, from initial evaluation to purchase, is lengthy and varies substantially from customer to customer.In some future quarter, our operating results may be below the expectations of public market analysts and investors.In such event, it is likely that the price of our ordinary shares would be materially and adversely affected. We typically ship orders for our TABS product line shortly after receipt of a purchase order and, consequently, order backlog at the beginning of any quarter has in the past represented only a small portion of that quarter’s revenues.As a result, license revenues from our TABS product line in any quarter depend substantially on orders for TABS products that have been booked and shipped in that quarter.Also, we can not predict whether revenues from our Application Suite will be recognized in any quarter because the delivery and, in some cases, the implementation of all the components of the Application Suite (including among, other things, customer training) are dependent on the customers individual timing requirements, which can delay the completion of these orders.In addition, a portion of our revenues from billing solutions are generated by using contract accounting on a percentage of completion method and because the completion pace varies from quarter to quarter and is dependent on different variables that are out of our control, a portion of our billing solutions revenues in any quarter depend on our customers’ operational plans, which can delay our ability to progress and complete the projects. Due to all of the foregoing, we cannot predict revenues for any future quarter with any significant degree of accuracy.Accordingly, we believe that period-to-period comparisons of our operating results are not necessarily meaningful and you should not rely upon them as indications of future performance.Our revenues declined in two of the last five fiscal years and we may not be able to achieve or sustain revenue growth in the future. We may be unsuccessful in our defense of pending litigation. In April 2000, the tax authorities in Israel issued a demand for a tax payment for the 1997-1999 period in the amount of approximately NIS 6.0 million ($1.7 million).We have appealed to the Israeli District Court in respect of such tax demand and believe that certain defenses can be raised against the demand of the tax authorities.We have made a provision in our financial statements for this tax demand in accordance with U.S. GAAP. On September 28, 2010, Asentinel LLC, or Asentinel, a competitor of our company, filed a patent infringement complaint against AnchorPoint, Inc. (now known as The Info Group Inc.), from whom we purchased certain assets in December 2008, and two other defendants, in the United States District Court for the Western District of Tennessee.On February 9, 2011, the plaintiff filed a motion for leave to file an amended complaint to add our company and our U.S. subsidiary, MTS IntegraTRAK, as defendants, which motion was granted on March 23, 2011.The amended complaint, which is an exhibit to the motion, seeks damages and injunctive relief for the alleged infringement of Asentinel’s TEM patents.The complaint does not specify any specific amount of damages requested by the plaintiff, and we are unable to assess the amount of damages claimed or provide a reasonable range of such damages.Based on our legal counsel’s opinion, we believe that the defendants, including our company and MTS IntegraTRAK, have good arguments for invalidating the patents that form the basis for Asentinel’s patent infringement claims. If we are unsuccessful in such claims and other pending claims and litigations or if actual results are not consistent with our assumptions and judgments, we may be exposed to losses that could be material to our company. We derive the majority of our revenues from TEM solutions, the market for which has declined in recent years. In late 2004, we implemented a new strategy that led to the development and introduction of our Application Suite.The Application Suite established a framework for us to provide customized solutions that include customer care and billing in addition to our traditional TEM solutions.In July 2006, we completed the acquisition of certain assets and liabilities of TelSoft Solutions, Inc., or TelSoft, a California-based provider of call accounting and TEM solutions.In December 2008, we acquired certain assets and liabilities of AnchorPoint, a provider of TEM solutions.Despite the foregoing efforts to increase our TEM solutions business, our TEM solutions revenues declined each year from 1999 until 2003 and again from 2006 until 2008 and again in 2009 and 2010 and revenues for these products may not grow in the future.If the market for our TEM solutions fails to grow in the future, our business, operating results and financial condition would be materially adversely affected.Our future financial performance will be dependent to a substantial degree on the successful introduction, marketing and customer acceptance of our invoice management products. 7 We depend on a mobile virtual network operator for an increasing percentage of our sales. One of our primary customers is Simple Mobile LLC, a U.S.-based mobile virtual network operator, or MVNO, with whom we have a billing hosted agreement effective until November 2011.In 2010, sales attributable to this MVNO accounted for approximately 6.5% of our revenues, but are expected to exceed 10% of our total revenues in 2011.If Simple Mobile LLC were to curtail or terminate its relationship with us, our sales would be materially adversely impacted in the future. We depend on business telephone system manufacturers, vendors and distributors for our sales. One of the primary distribution channels for our call accounting management products are private branch exchange, or PBX, original equipment manufacturers, or OEMs, and vendors who market our products to end-users in conjunction with their own products.We are highly dependent upon the active marketing and distribution efforts of our PBX OEMs.In 2008, 2009 and 2010, sales attributable to our largest OEM customer, Siemens Gmbh, represented approximately 24.4%, 11.9% and 13.3% of our total revenues, respectively. Sales of call accounting solutions by PBX manufacturers and vendors have declined markedly in the recent past, and sales through this channel may negatively be affected.Our success will be dependent to a substantial degree on the marketing and sales efforts of such third parties in marketing and integrating our products.These third parties may not give priority to the sale of our products as an enhancement to their products.Although most of the major business telephone switching systems manufacturers and vendors currently rely on third party suppliers to provide call accounting and other telemanagement products, these manufacturers and vendors, including our current customers, may develop their own competing products or purchase competing products from others. Because we sell our products through local master distributors in countries where we do not have a marketing subsidiary, we are highly dependent upon the active marketing and distribution efforts of our distributors.We also depend in large part upon our distributors for product maintenance and support.Our distributors may not continue to provide adequate maintenance and support to end-users or provide maintenance and support for new products, which might cause us to seek new or additional distributors or incur additional service and support costs.The distributors to whom we sell our products are generally not contractually required to make future purchases of our products and could, therefore, discontinue carrying our products at any time.None of our distributors or resellers is subject to any minimum purchase requirements under their agreements with us.We may not be able to continue our relationships with our OEM customers or, if such relationships are not maintained, we may not be able to attract and retain comparable PBX OEMs.The loss of any of our major reseller or OEM relationships, either to competitive products offered by other companies or products developed by such resellers, would have a material adverse effect on our business, financial condition and results of operations.Our future performance will depend, in part, on our ability to attract additional PBX manufacturers and vendors that will be able to market and support our products effectively, especially in markets in which we have not previously distributed our products. Because we collect and recognize revenue from services over the term of our customer agreements, the lack of customer renewals or new customer agreements may not be immediately reflected in our operating results. We collect and recognize revenue from our customers in service agreements over the term of their agreements with us.As a result, the aggregate effect of a decline in new or renewed customer agreements in any one quarter would not be fully recognized in our revenue for that quarter and would negatively affect our revenue in future quarters.Consequently, the aggregate effect of significant upturns or downturns in sales of our solution would not be fully reflected in our results of operations until future periods. 8 We face risks associated with expanding and maintaining our distribution network. We sell our products through distributors, business telephone switching systems manufacturers and vendors, post, telephone and telegraph authorities, or PTTs and our direct sales force.Our ability to achieve revenue growth in the future will depend in large part on our success in establishing and maintaining relationships with business telephone switching systems manufacturers and vendors and PTTs, and establishing and maintaining relationships with distributors.Historically, we have at times experienced difficulty in establishing effective distribution relationships.We may not be able to successfully expand our distribution channels or any such expansion may not result in an increase in revenues.The failure to expand or maintain our distribution channels could have a material adverse effect on our business, operating results and financial condition. We are subject to risks associated with international operations. We are based in Israel and generate a large percentage of our sales outside the United States.Our sales in the United States accounted for 53.7%, 73.4% and 75.2% of our total revenues for the years ended December 31, 2008, 2009 and 2010, respectively.We may not be able to maintain or increase international market demand for our products.To the extent that we cannot do so in a timely manner, our business, operating results and financial condition will be materially and adversely affected. International operations are subject to inherent risks, including the following: · the impact of recessionary environments in multiple foreign markets; · costs of localizing products for foreign markets; · longer receivables collection periods and greater difficulty in accounts receivable collection; · unexpected changes in regulatory requirements; · difficulties and costs of staffing and managing foreign operations; · reduced protection for intellectual property rights in some countries; · potentially adverse tax consequences; and · political and economic instability. Our distributors or resellers may not be able to sustain or increase revenues from international operations or the foregoing factors may have a material adverse effect on our future revenues and, as a result, on our business, operating results and financial condition. We may be adversely affected by fluctuations in currency exchange rates.While our revenues are generally denominated in U.S. dollars and Euros, a portion of our expenses, primarily salaries, are incurred in NIS.From time to time, we may enter into hedging transactions in order to mitigate such fluctuations. Any hedging transactions that we enter into may not materially reduce the effect of fluctuations in foreign currency exchange rates on our results of operations.In addition, if, for any reason, exchange or price controls or other restrictions on the conversion of foreign currencies into NIS were imposed, our business could be adversely affected.Currency fluctuations in the future may have a material adverse effect on revenues from international sales and, consequently, on our business, operating results and financial condition. We are subject to risks relating to proprietary rights and risks of infringement. We are dependent upon our proprietary software technology and we rely primarily on a combination of copyright and trademark laws, trade secrets, confidentiality procedures and contractual provisions to protect our proprietary rights.We try to protect our software, documentation and other written materials under trade secret and copyright laws, which afford only limited protection.It is possible that others will develop technologies that are similar or superior to our technology.Unauthorized parties may attempt to copy aspects of our products or to obtain and use information that we regard as proprietary.It is difficult to police the unauthorized use of our products, and we expect software piracy to be a persistent problem, although we are unable to determine the extent to which piracy of our software products exists.In addition, the laws of some foreign countries do not protect our proprietary rights as fully as do the laws of the United States.Our means of protecting our proprietary rights in the United States or abroad may not be adequate or our competition may independently develop similar technology. 9 We are not aware that we are infringing upon any proprietary rights of third parties.However, we have been informed that on February 9, 2011, Asentinel, a competitor of our company, filed a motion for leave to file an amended complaint to add our company and our U.S. subsidiary, MTS IntegraTRAK, as defendants, of a patent infringement lawsuit that it filed against AnchorPoint, Inc. (now known as The Info Group Inc.), from whom we purchased certain assets in December 2008, and two other defendants.See Item 8.A. “Financial Information - Consolidated Statements and Other Financial Information.” It is possible that other third parties will claim infringement by us of their intellectual property rights.We believe that software product developers will increasingly be subject to infringement claims as the number of products and competitors in our industry segment grows and the functionality of products in different industry segments overlaps.It would be time consuming for us to defend any such claims, with or without merit, and any such claims could: · result in costly litigation; · divert management’s attention and resources; · cause product shipment delays; or · require us to enter into royalty or licensing agreements.Such royalty or licensing agreements, if required, may not be available on terms acceptable to us, if at all. If there is a successful claim of product infringement against us and we are not able to license the infringed or similar technology, our business, operating results and financial condition would be materially and adversely affected. We rely upon certain software that we license from third parties, including software that we integrate with our internally developed software.These third-party software licenses may not continue to be available to us on commercially reasonable terms.If we lose or are unable to maintain any such software licenses, we could suffer shipment delays or reductions until equivalent software could be developed, identified, licensed and integrated, which would adversely affect our business, operating results and financial condition. Our results may be adversely affected by competition. The market for telemanagement products and invoice management solutions is fragmented and is intensely competitive.Competition in the industry is generally based on product performance, depth of product line, technical support and price.We compete both with international and local competitors (including providers of telecommunications services), many of whom have significantly greater financial, technical and marketing resources than us.We anticipate continuing competition in the telemanagement products and invoice management solution market and the entrance of new competitors into the market.Our existing and potential customers, including business telephone switching system manufacturers and vendors, may be able to develop telemanagement products and services that are as effective as, or more effective or easier to use than, those offered by us.Such existing and potential competitors may also enjoy substantial advantages over us in terms of research and development expertise, manufacturing efficiency, name recognition, sales and marketing expertise and distribution channels.We may not be able to compete successfully against current or future competitors and that competition may have a material adverse effect on our future revenues and, consequently, on our business, operating results and financial condition. 10 We are subject to risks associated with rapid technological change and risks associated with new versions and new products. The information and telecommunication service providers market in which we compete is characterized by rapid technological change, introductions of new products, changes in customer demands and evolving industry standards.Our future success will depend upon our ability to keep pace with the technological developments and to timely address the increasingly sophisticated needs of our customers by supporting existing and new telecommunication technologies and services and by developing and introducing enhancements to our current and new products.We may not be successful in developing and marketing enhancements to our products that will respond to technological change, evolving industry standards or customer requirements, we may experience difficulties that could delay or prevent the successful development, introduction and sale of such enhancements or such enhancements may not adequately meet the requirements of the marketplace and achieve any significant degrees of market acceptance.If release dates of any new products or enhancements are delayed or, if when released, they fail to achieve market acceptance, our business, operating results and financial condition would be materially and adversely affected.In addition, the introduction or announcement of new product offerings or enhancements by us or our competitors may cause customers to defer or forgo purchases of current versions of our product, which could have a material adverse effect on our business, operating results and financial condition. Five of our shareholders are in a position to control matters requiring a shareholder vote. The Info Group, Inc. (formerly AnchorPoint, Inc.) currently beneficially owns 24.4% of our outstanding shares, Mr. Chaim Mer, the Chairman of our Board of Directors, and his wife, Mrs. Dora Mer, our Israeli legal counsel, currently beneficially own approximately 23.7% of our outstanding ordinary shares, and Messrs. Lior Salansky and Isaac Ben-Bassat, two of our directors, beneficially own 12.7% and 7.7% of our outstanding ordinary shares, respectively.As a result, such entity and persons control and will continue to control the election of our entire Board of Directors other than our two outside directors and generally have the ability to direct our business and affairs. We are subject to risks arising from product defects and potential product liability. We may provide a warranty for up to three months for end-users and, in limited instances, up to 12 months for our OEM distributors.Our sales agreements typically contain provisions designed to limit our exposure to potential product liability or related claims.The limitation of liability provisions contained in our agreements may not be effective.Our products are used by businesses to reduce communication costs, recover charges payable by third parties, prevent abuse and misuse of telephone networks and converged billing solutions for information and telecommunication service providers, and as a result, the sale of products by us may entail the risk of product liability and related claims.A product liability claim brought against us could have a material adverse effect upon our business, operating results and financial condition.Products such as those offered by us may contain undetected errors or failures when first introduced or when new versions are released.Despite our testing and testing by current and potential customers, errors may be found in new products or releases after commencement of commercial shipments.The occurrence of these errors could result in adverse publicity, loss of or delay in market acceptance or claims by customers against us, any of which could have a material adverse effect upon our business, operating results and financial condition. We may fail to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, which could have an adverse effect on our financial results and the market price of our ordinary shares. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors.Our efforts to comply with the requirements of Section 404(a) of the Sarbanes-Oxley Act of 2002 governing internal control and procedures for financial reporting, which started in connection with our 2007 Annual Report on Form 20-F, have resulted in increased general and administrative expense and a diversion of management time and attention, and we expect these efforts to require the continued commitment of significant resources.We may identify material weaknesses or significant deficiencies in our assessments of our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in investigation or sanctions by regulatory authorities and could have a material adverse effect on our operating results, investor confidence in our reported financial information and the market price of our ordinary shares. 11 We may not be able to retain or attract key managerial, technical and research and development personnel we need to succeed. Our success has largely depended and will depend in the future on our skilled professional and technical employees.The competition for these employees is intense.We may not be able to retain our present employees, or recruit additional qualified employees as we require them.The loss of any key member of our management team might significantly delay or prevent the achievement of our business or development objectives.Our ability to replace key members of our management team and hire additional skilled personnel in the future might be negatively impacted by the use of restrictive covenants in our industry and market.Any failure to attract and retain key managerial, technical and research and development personnel could have a material adverse affect on our ability to generate sales, deploy our products or successfully develop new products and enhancements. Risk Factors Related to Our Ordinary Shares If we fail to maintain compliance with NASDAQ’s continued listing requirements, our shares may be delisted from The NASDAQ Capital Market. Our ordinary shares are listed on The NASDAQ Capital Market under the symbol “MTSL.”To continue to be listed on The NASDAQ Capital Market, we need to satisfy a number of conditions, including minimum shareholders’ equity of at least $2.5 million and a minimum closing bid price per share of $1.00 for 30 consecutive business days.In the past we fell below the minimum $2.5 million shareholders’ equity and we may not be able to maintain such minimum shareholders’ equity in the future.In September 2009, we received a notice from The NASDAQ Stock Market stating that the minimum bid price of our ordinary shares was below $1.00 per share for 30 consecutive business days and that we were therefore not in compliance with NASDAQ continued listing requirements.We were given until March 15, 2010 to regain compliance, otherwise our ordinary shares would be subject to delisting.We regained compliance with the NASDAQ minimum bid price requirement following a two-for-one reverse stock split of our issued and outstanding ordinary shares effective March 2, 2010, that was approved by our shareholders at an extraordinary general meeting held in February 2010.On June 28, 2010, we received a notice from The NASDAQ Stock Market stating that our ordinary shares had failed to maintain a minimum market value of publicly held shares of $1,000,000 for 30 consecutive business days and was therefore not in compliance with NASDAQ continued listing requirements.We were given until December 27, 2010, to regain compliance with the rule, otherwise our ordinary shares would be subject to delisting.On November 15, 2010, we received a notice from The NASDAQ Stock Market stating that the minimum market value of our publicly held shares had been $1,000,000 or greater for 10 consecutive business days and that we had therefore regained compliance with the rule. However, we cannot be sure that our shareholders’ equity, share price or minimum market value of publicly held shares will continue to be in compliance with the requirements for continued listing on The NASDAQ Capital Market, or that any appeal of a decision to delist our ordinary shares will be successful.If we are delisted from NASDAQ, trading in our ordinary shares would be conducted on a market where an investor would likely find it significantly more difficult to dispose of, or to obtain accurate quotations as to the value of, our ordinary shares. We may in the future be classified as a passive foreign investment company, or PFIC, which will subject our U.S. investors to adverse tax rules. Holders of our ordinary shares who are United States residents face income tax risks.There is a substantial risk that we may become a passive foreign investment company, commonly referred to as PFIC. Our treatment as a PFIC could result in a reduction in the after-tax return to the holders of our ordinary shares and would likely cause a reduction in the value of such shares.For U.S. Federal income tax purposes, we will be classified as a PFIC for any taxable year in which either (i) 75% or more of our gross income is passive income, or (ii) at least 50% of the average value of all of our assets for the taxable year produce or are held for the production of passive income.For this purpose, cash is considered to be an asset which produces passive income.As a result of our relatively substantial cash position at the time, we believe that we were a PFIC in certain periods over the last few years under a literal application of the asset test described above, which looks solely to the market value of our assets.We do not believe that we were a PFIC in 2010.If we are classified in the future as a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. Holders owning ordinary shares.Accordingly, you are urged to consult your tax advisors regarding the application of such rules. 12 Our share price has been volatile in the past and may decline in the future. Our ordinary shares have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future in response to factors such as the following, some of which are beyond our control: · quarterly variations in our operating results; · operating results that vary from the expectations of securities analysts and investors; · changes in expectations as to our future financial performance, including financial estimates by investors; · announcements of technological innovations or new products by us or our competitors; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · announcements by third parties of significant claims or proceedings against us; · changes in the status of our intellectual property rights; · additions or departures of key personnel; · future sales of our ordinary shares; and · general stock market prices and volume fluctuations. Domestic and international stock markets often experience extreme price and volume fluctuations.Market fluctuations, as well as general political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events or hostilities in or surrounding Israel, could adversely affect the market price of our ordinary shares. In the past, securities class action litigation has often been brought against a company following periods of volatility in the market price of its securities.We may in the future be the target of similar litigation.Securities litigation could result in substantial costs and divert management’s attention and resources. We do not expect to distribute cash dividends. We do not anticipate paying cash dividends in the foreseeable future.According to the Israeli Companies Law, a company may distribute dividends out of its profits (within the meaning of the Israeli Companies Law), so long as the company reasonably believes that such dividend distribution will not prevent the company from paying all its current and future debts.The declaration of dividends is subject to the discretion of our Board of Directors and will depend on various factors, including our operating results, financial condition, future prospects and any other factors deemed relevant by our board of directors.You should not rely on an investment in our company if you require dividend income from your investment in our company.The success of your investment will likely depend entirely upon any future appreciation of the market price of our ordinary shares, which is uncertain and unpredictable.There is no guarantee that our ordinary shares will appreciate in value or even maintain the price at which you purchased your ordinary shares. 13 Risks Relating to Operations in Israel Political, economic and military instability in Israel may disrupt our operations and negatively affect our business condition, harm our results of operations and adversely affect our share price. We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel.As a result, political, economic and military conditions affecting Israel directly influence us.Any major hostilities involving Israel, a full or partial mobilization of the reserve forces of the Israeli army, the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel could have a material adverse effect on our business, financial condition and results of operations. Since the establishment of the State of Israel in 1948, Israel and its Arab neighbors have engaged in a number of armed conflicts.A state of hostility, varying from time to time in intensity and degree, has led to security and economic problems for Israel.Major hostilities between Israel and its neighbors may hinder Israel’s international trade and lead to economic downturn.This, in turn, could have a material adverse effect on our operations and business.There has been an increase in unrest and terrorist activity in Israel, which began in September 2000 and which continued with varying levels of severity.In recent years, there has been an escalation in violence among Israel, Hamas, Hezbollah, the Palestinian Authority and other groups.Recently, countries in the region have experienced political instability, the effects of which are currently difficult to assess.Ongoing or future violence between Israel and the Palestinians as well as tension between Israel and the neighboring Syria, the Islamic Republic of Iran and Lebanon or political instability in the regionmay have a material adverse effect on our business, financial conditions and results of operations. Furthermore, there are a number of countries, primarily in the Middle East, as well as Malaysia and Indonesia, that restrict business with Israel or Israeli companies, and we are precluded from marketing our products to these countries.Restrictive laws or policies directed towards Israel or Israeli businesses may have an adverse impact on our operations, our financial results or the expansion of our business. Our results of operations may be negatively affected by the obligation of our personnel to perform military service. Some of our directors, officers and employees in Israel are obligated to perform annual reserve duty in the Israeli Defense Forces and may be called for active duty under emergency circumstances at any time.If a military conflict or war arises, these individuals could be required to serve in the military for extended periods of time.Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or key employees or a significant number of other employees due to military service.Any disruption in our operations could adversely affect our business. Our financial results may be adversely affected by inflation and currency fluctuations. We report our financial results in dollars, while a portion of our expenses, primarily salaries, are paid in NIS.Therefore, our NIS related costs, as expressed in U.S. dollars, are influenced by the exchange rate between the U.S. dollar and the NIS. During 2008, 2009 and 2010, the NIS appreciated against the U.S. dollar, which resulted in an increase in the U.S. dollar cost of our NIS expenses.We are also influenced by the timing of, and the extent to which, any increase in the rate of inflation in Israel over the rate of inflation in the United States is not offset by the devaluation of the NIS in relation to the dollar.Our dollar costs in Israel will increase if inflation in Israel exceeds the devaluation of the NIS against the dollar or if the timing of such devaluation lags behind inflation in Israel.In the past, the NIS has devalued against the dollar and other foreign currencies, generally reflecting inflation rate differentials.We cannot predict any future trends in the rate of inflation in Israel or the rate of devaluation or appreciation of the NIS against the dollar. If the dollar cost of our operations in Israel increases, our dollar measured results of operations will be adversely affected.From time to time, we engage in currency-hedging transactions intended to reduce the effect of fluctuations in foreign currency exchange rates on our financial position and results of operations.However, any such hedging transaction may not materially reduce the effect of fluctuations in foreign currency exchange rates on such results. 14 The government programs and tax benefits we currently participate in or receive require us to meet several conditions and may be terminated or reduced in the future. We have benefited from certain Israeli Government grants, programs and tax benefits.In each of the last five fiscal years we applied to the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor for grants for our research and development projects and we subsequently received approval for such applications other than our 2010 application.Future grant applications may not be approved by the Office of the Chief Scientist and we may not be able to obtain any such grants in the future.To remain eligible for these grants, programs and tax benefits, we must comply with certain conditions, including making specified investments in fixed assets from our own equity and paying royalties with respect to grants received.In addition, some of these programs restrict our ability to manufacture particular products and to transfer particular technology outside of Israel.If we do not meet these conditions in the future, the benefits we received could be canceled and we may have to refund payments previously received under these programs or pay increased taxes.The Government of Israel has reduced the benefits available under these programs in recent years and these programs and tax benefits may be discontinued or curtailed in the future. Service and enforcement of legal process on us and our directors and officers may be difficult to obtain. Service of process upon our directors and officers, most of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, since substantially all of our assets, most of our directors and officers are located outside the United States, any judgment obtained in the United States against us or these individuals or entities may not be collectible within the United States. There is doubt as to the enforceability of civil liabilities under the Securities Act and the Exchange Act in original actions instituted in Israel.However, subject to certain time limitations and other conditions, Israeli courts may enforce final judgments of United States courts for liquidated amounts in civil matters, including judgments based upon the civil liability provisions of those Acts. Provisions of Israeli law may delay, prevent or make difficult our acquisition by a third-party, which could prevent a change of control and therefore depress the price of our shares. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making more difficult a merger with, or other acquisition of, us.This could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. The rights and responsibilities of our shareholders are governed by Israeli law and differ in some respects from the rights and responsibilities of shareholders under U.S. law. We are incorporated under Israeli law.The rights and responsibilities of holders of our ordinary shares are governed by our memorandum of association, articles of association and Israeli law.These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations.In particular, each shareholder of an Israeli company has a duty to act in good faith in exercising his or her rights and fulfilling his or her obligations toward the company and other shareholders and to refrain from abusing his power in the company, including, among other things, in voting at the general meeting of shareholders on certain matters.Israeli law provides that these duties are applicable in shareholder votes on, among other things, amendments to a company’s articles of association, increases in a company’s authorized share capital, mergers and interested party transactions requiring shareholder approval.In addition, a controlling shareholder of an Israeli company or a shareholder who knows that it possesses the power to determine the outcome of a shareholder vote or who has the power to appoint or prevent the appointment of a director or officer in the company has a duty of fairness toward the company.However, Israeli law does not define the substance of this duty of fairness.Because Israeli corporate law has undergone extensive revision in recent years, there is little case law available to assist in understanding the implications of these provisions that govern shareholder behavior. 15 As a foreign private issuer whose shares are listed on the NASDAQ Capital Market, we may follow certain home country corporate governance practices instead of certain NASDAQ requirements.We follow Israeli law and practice instead of NASDAQ rules regarding the requirement to maintain a majority of independents directors, the director nomination process and the requirement to obtain shareholder approval for certain dilutive events. As a foreign private issuer whose shares are listed on the NASDAQ Capital Market, we are permitted to follow certain home country corporate governance practices instead of certain requirements of The NASDAQ Listing Rules.We follow Israeli law and practice instead of The NASDAQ Listing Rules regarding the requirement to maintain a majority of independents directors, the director nomination process and the requirement to obtain shareholder approval for certain dilutive events (such as for the establishment or amendment of certain equity based compensation plans, an issuance that will result in a change of control of the company, certain transactions other than a public offering involving issuances of a 20% or more interest in the company and certain acquisitions of the stock or assets of another company).As a foreign private issuer listed on the NASDAQ Capital Market, we may also follow home country practice with regard to, among other things, compensation of officers and quorum at shareholders’ meetings.A foreign private issuer that elects to follow a home country practice instead of NASDAQ requirements must submit to NASDAQ in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws.In addition, a foreign private issuer must disclose in its annual reports filed with the Securities and Exchange Commission each such requirement that it does not follow and describe the home country practice followed by the issuer instead of any such requirement.Accordingly, our shareholders may not be afforded the same protection as provided under NASDAQ’s corporate governance rules. ITEM 4.INFORMATION ON THE COMPANY A. History and Development of the Company Our company was incorporated under the laws of the State of Israel in December 1995.We are a public limited liability company under the Israeli Companies Law 5739-1999 and operate under such law and associated legislation.Our registered offices and principal place of business are located at 14 Hatidhar Street, Ra΄anana 43665, Israel, and our telephone number is +972-9-7777-555.Our address on the Internet is www.mtsint.com.The information on our website is not incorporated by reference into this annual report. We are a worldwide provider of solutions for telecommunications expense management, or TEM, and billing solutions.Our TEM solutions assist enterprises and organizations to make smarter choices with their telecommunications spending at each stage of the service lifecycle, including allocation of cost, proactive budget control, fraud detection, processing of payments and spending forecasting.Our converged billing solutions have been successfully implemented worldwide by wireless providers, Voice over Internet Protocol, Internet Protocol Television, MVNO and content service providers.Our converged billing solutions include applications for charging and invoicing customers, interconnect billing and partner revenue management using pre-pay and post-pay schemes. In February 2008, we completed the sale of our ownership interest in cVidya Networks Inc. and received total proceeds of approximately $603,000 for the sale.We recorded a capital gain of approximately $382,000 as a result of the transaction. On December 30, 2008, we completed the acquisition of certain assets and liabilities of AnchorPoint, a Massachusetts-based provider of TEM solutions.This acquisition has enabled us to expand our product offerings and reduce our customers’ telecom costs and improve their information technology and telecom activities.The aggregate consideration paid for the acquisition was the issuance of 24.4% of our outstanding shares on a post-transaction basis. In March 2011, we completed the sale of our ownership interest in Silverbyte Networks Ltd., a cost basis investment, and received total proceeds of approximately $90,000 from the sale, which we will record as a capital gain in 2011. Our capital expenditures for the years ended December 31, 2008, 2009 and 2010 were approximately $3.0 million, $2.1 million and $1.6 million, respectively.These expenditures were principally for research and development equipment, office furniture and equipment and leasehold improvements. 16 B. Business Overview Industry Background Technological advances and worldwide deregulation and privatization in the telecommunications industry have resulted in the growth of alternative telecommunication services providers, such as cellular companies, competitive access providers, cable companies and data transmission companies.This growth, in conjunction with dramatic improvements in computing and communications technology, including the convergence of telephony systems and computers, or computer telephony integration, has fostered the rapid expansion of communication services and an increase in the volume of voice and data traffic by business organizations.The diversification of services and providers using varied pricing algorithms and the proliferation of domestic and international networks using varied equipment and technologies for different services and modes of transmission has placed new demands on telecommunication and information technology managers and has created the need for sophisticated and flexible telecommunication management solutions.This has created a demand for telemanagement solutions that are capable of supporting multiple sites, switching platforms, languages and currencies, as well as the generation of telecommunications usage information vital to an enterprise's operations. Telemanagement solutions have evolved from the stand-alone PC-based telephone call accounting and billing systems of the mid-1980’s to local area network or LAN-based systems offering call accounting, fraud detection and fault management solutions for users with complex voice and data networks.Over the years, telemanagement solutions have expanded to support information technology, or IT, and telecom activities, such as the management of IT assets, an enterprise’s internal billing processes, system modifications and enterprise help desks. Call accounting products, a fundamental management tool, record, retrieve and process data received from a PBX or other telephone switching system, providing a telecommunications manager with information on telephone usage.This information enables the management of internal billing, fraud detection and optimizes the telecommunications resources. With today’s greater mobility, the need to keep track of moves and changes in an organization requires the use of tools to control, manage and document these changes more effectively.The useful life of a standard cabling structure should be 15 years.This means that existing cables should be able to support an average of three upgrades of communication equipment during its lifetime, plus an average of five changes to all outlets.It is virtually impossible to achieve this performance level without maintaining accurate records that reflect details of all cables installed in an organization and track changes in the organization’s cable structure. The continuing increase in use of cellular phones for business, during and outside working hours, has created the need to develop products that will enable an enterprise to generate a true and full record of all the calls made by its employees, including cellular calls and calls made by calling cards and other charge plans. TEM is a market that has seen continuous evolution.The origins of TEM can be traced back to the call accounting market, which addressed the need to audit usage for telecom services.TEM has emerged as the business process conducted by IT, telecom and finance departments to determine which corporate telecommunications assets an enterprise should acquire, for provisioning communications assets and to support such assets.At the heart of any TEM solution is an automated software platform used by the business for managing a company’s telecom invoices and assets.This platform ties into relevant business applications and software to facilitate the management and payment of carrier invoices.TEM solutions can be delivered via licensed software, hosted or fully outsourced managed service engagement. Telephony over the Internet, which provides voice communications using the Internet, has become more prevalent.In conjunction with these services is a “pre-paid” option, which allows a customer to buy a certain amount of time (expressed as a function of money) either from the web or through the purchase of a “scratch” card (which contains an account or personal identification number (PIN) and units of time) and debits the account with each usage. Internet Protocol Television, or IPTV, digital television service delivered using the Internet protocol over a network infrastructure, has also become more prevalent.For IPTV services, billing solutions are required to be able to offer and charge personalized rates, such as rate per content attributes, bundled package discounts and advice-of-charge according to subscriber’s attributes before a service is consumed.In addition, since IPTV service providers rely heavily on revenues from direct advertising and charge the advertiser by exposures and per click, a billing solution for IPTV must be able to identify such events and charge the advertiser accordingly. 17 Products and Services Call Accounting and Telecommunications Expense Management Solutions for Enterprises TEM Suite Our TEM Suite is a solution that assists organizations to reduce their telecom spending, manage their telecom assets, bill internal and external customers, and monitor the quality of service of their telecom networks.Our TEM Suite includes several modules that can be delivered as a software license or as software as a service, or SaaS.The TEM Suite software platform encompasses the business processes conducted by IT and finance departments in acquiring, provisioning and supporting corporate telecommunications assets.Solutions include software suites and the outsourcing of specific tasks to third-party service providers.At the heart of any TEM offering is an automated software platform used by the business or by an external service provider managing a company’s telecom invoices and assets. Our TEM Suite enables IT managers and finance teams to monitor, control and save IT and communication expenses by utilizing the following features and functions: · Call Accounting- Collection of call data records directly from PBXs, including rates and pricing of calls,and generation of detailed and summary reports. · Asset Management - Managing and organizing any type of telecom assets (voice, data, and wireless) in the organization, by providing a flexible utility that allows a user to manage new device types.Allocates charges for use of telecom assets and assigns assets to personnel in order to track usage and costs.Generates billing reports. · Cable Management - Managing and organizing cable connections between devices in the system by connecting segments of devices and cables.Presents a graphical image of the cable map and generates reports. · Private Calls Management – Management of private calls by personnel allowing the IT manager to obtain a clear picture of the private and business calls made, while maintaining the privacy of the employee, and allocates the costs to the respective business unit and personnel. · My Portal -A consolidated interface which presents users with required and vital information, such as alerts regarding the behavior of the system, and it performs common tasks in the system, such as defining users and extensions and running reports. · Invoice Management - Provides enterprises with a simplified and automated tool for monitoring, managing, verifying and routing invoices for payment or correction.Invoice items originate from various sources, which include the telecommunication service provider, the devices used such as calling cards, mobile lines, landlines, circuits as well as services and equipment provided.Our solution provides an analysis of all invoice data against the agreement between the enterprise and the service provider, real device usage, online inventory, as well as additional equipment or services.This reduces overhead costs caused by invoice and contract discrepancies, disputes and errors. · IP Quality of Service –Enables the organization to generate reports concerning the quality of phone calls.This module assists the organization to pinpoint problematic points and bottlenecks in its network and work towards solving them. 18 · Proactive Alerts – Sophisticated alert mechanism that enables the organization to monitor the system by issuing alerts for exceptional events regarding system health, Quality of Service, misuse of the system by excessive use, budget control and emergency calls, and distributes those alerts to authorized users of the application. · Tenant Resale – Handles tenant accounts according to different customer billing profiles, supplying them with various kinds of telecom services, including phone usage, instrument/handset installation and maintenance, invoice generation based on usage and tracking of payments. · Work Order Management - A powerful work flow system for flexible definition of processes, which facilitates the management of work orders and trouble tickets, tracking them from initiation to completion, allowing a close follow up on their assignments and status. TEM Services Map-to-WinSM .Customer engagements begin with Map-to-WinSM, which is a strategic consulting approach for our TEM solution.Map-to-WinSM enables organizations to effectively align their business goals with their people, processes and technology investments to assure that their expense management initiatives will be successful.Our proprietary Map-to-WinSM approach ensures that proven business processes are used to define both the customer’s and our responsibilities during setup and implementation.This enables our customers to maximize any process improvement opportunities and ensures that nothing is overlooked during this process. Consulting Services.Consulting services for our TEM solution are designed to assist companies to develop a strategic telecom plan that is right for their needs and to address their tactical requirements as they arise.Our consulting services work closely with internal IT/telecom and finance teams to ensure a successful TEM solution from start to finish.Our TEM consultants support every stage of the TEM lifecycle, using best-practices-based analysis and processes to help leverage the customers’ internal processes and technology.The end result is a long-term, measurable TEM strategy.Our consulting services include: · invoice and inventory audit and recovery; · contract negotiations and strategic sourcing; · discovery and road mapping services; · process diagnosis and solution design; · wireless optimization; and · creation and implementation of IT governance, risk and compliance policies. Billing Solutions Our billing solution for service providers is based on our Total-e product with the following modules: · Retail Billing – customer care and billing (business and residential).The billing and rating is for both postpaid and prepaid scenarios. · Partner Management – management of all value added services, or VAS, provided (such as content SMS/MMS, pay-by-mobile services and location-based advertising services).The module supports advance business models, such as revenue sharing between the operator/service provider and VAS provider based on the end customer’s consumption. · Interconnect/Wholesale Management – manages the activity between the operator/service provider and other local or international carriers for the traffic that is transferred between them.The basic goal of an interconnect solution is to produce an invoice for the calls you have delivered for another operator and to validate the invoices received from other operators for the calls they have delivered for you. 19 · MVNO Management – manages the activities of MVNOs and provides network operators with integration for billing and provisioning management, resellers’ point of sale applications, customer web self-care, customer billing, reseller management and subscriber identity module management. Our billing solution for IPTV may be installed side-by-side with legacy systems and may provide an economic solution to new providers of virtual IPTV services.Based on our experience to date, our billing solutions for IPTV meets the emerging market requirements for IPTV billing solutions. We believe that the MVNO market is a growing business that has the potential to be a growth engine for our company.Our first MVNO customer, Simple Mobile LLC, is a U.S.-based MVNO, with whom we have a billing hosted agreement that is scheduled to expire in November 2011.In 2010, sales attributable to Simple Mobile LLC accounted for approximately 6.5% of our revenues, but are expected to exceed 10% of our total revenues in 2011.If Simple Mobile were to curtail, terminate or not renew its relationship with us, our sales would be materially adversely impacted in the future. Customer Service and Installation We provide customer support to end-users and channels (distributors and business partners) in the United States, Israel and Hong Kong on both a service contract and a per-incident basis.Our technical support engineers answer support calls directly and generally seek to provide same-day responses.We provide updated telephone rate tables to customers on a periodic basis under annual service contracts.The rate tables are obtained from third-party vendors who provide this data for all major long-distance service providers.Our distributors provide a full range of service and technical support functions for our products, including rate tables, to their respective end-user customers. Sales and Marketing We rely on business partners, our existing customer base and new direct customers for our sales.We believe that partnering with business partners is the most advantageous means to generate new sales of our solutions.In addition, our broad base of previously installed solutions, primarily in the United States, provides us with opportunities to offer and sell any new products, solutions and services. We sell our solutions worldwide through original equipment manufacturer, or OEMs, distribution channels and our own direct sales force in the United States, Israel and Hong Kong, and through a network of local distributors in these and various other countries.We employed nine persons in sales and marketing and 37 persons in support as of December 31, 2010, as compared to eight persons in sales and marketing and 44 persons in support as of December 31, 2009 and 11 persons in sales and marketing and 52 persons in support as of December 31, 2008. We conduct a wide range of marketing activities aimed at generating awareness and leads.We maintain our website (www.mtsint.com), allowing for correspondence and queries from new potential customers as well as promoting support for our existing customer base.The information on our website is not incorporated by reference into this annual report. Managed Services.Our managed services solution is an outsourcing solution geared to domestic and multi-national companies that centrally manage their telecommunications usage and is offered as an added value service.Our managed services for call accounting are offered in the United States where our New Jersey office acts as a service bureau.Our managed services for our AnchorPoint TEM solution are offered by our office in Georgia, utilizing a hosting facility operated by SunGard in Massachusetts.Managed services for our AnchorPoint TEM solution include the outsourcing of activities of database management, invoice loading (electronic or paper), invoice auditing and payment services, service order and procurement, chargeback and usage management, dispute management, report generation and enterprise application interfaces.Managed services are attractive to enterprises that have made the strategic decision to outsource non-core, back-office functions and focus on a core set of competencies. 20 Switching Systems Manufacturers and Vendors.We believe that the most efficient means of selling our telemanagement products is to enter into relationships with major business telephone system manufacturers and vendors who market our products on either an OEM basis or supplemental sales basis at the time they sell their switching systems.We also utilize our distributors to market our products to local business telephone switching systems manufacturers and distributors.We intend to establish additional strategic relationships with business telephone switching systems manufacturers and vendors.Among the companies that sell our telemanagement products areDamovo, ECI/Tadiran, NEC, Panasonic and Siemens.Sales attributable our largest OEM customer, Siemens, represented approximately 24.4%, 11.9% and 13.3% of our total revenues for the years ended December 31, 2008, 2009 and 2010, respectively. Distributors.In general, in those countries where we do not have a marketing subsidiary, we distribute our products through a local distributor.Marketing, sales, training, product and client support are provided by our local distributors.A local distributor is typically a telecommunication products marketing organization with the capability to add value with installation, training and support.Distributors are generally responsible for the localization of our products into their native language.The distributor also translates our standardized product marketing literature and technical documentation.Prior to becoming an authorized distributor, the distributor’s employees must undergo sales and technical training.We are available for second-tier support for the distributor and for end-users.In coordination with the distributors, we also provide technical support for large and multinational accounts.We have distributors worldwide and intend to expand our network of distributors and resellers in selected markets. Strategic Relationships.As part of our marketing strategy, we attempt to develop and establish new strategic relationships with manufacturers of voice and data communication systems and IP-based equipment as means of entering new markets and channels. In addition we develop and establish value added partnerships with telecom and IT consultants who seek to offer TEM and/or telemanagement solutions to their existing customers and prospects. Competition The market for telemanagement and TEM products and billing solutions is fragmented and intensely competitive.Competition in the industry is generally based on product performance, depth of product line and services, technical support and price.We compete both with international and local competitors (including providers of telecommunications and billing services), many of whom have significantly greater financial, technical and marketing resources than we do.Our existing and potential customers, including business telephone switching system manufacturers and vendors, may be able to develop telemanagement, TEM and billing products and services that are as effective as, or more effective or easier to use than, those offered by us.Such existing and potential competitors may also enjoy substantial advantages over us in terms of research and development expertise, manufacturing efficiency, name recognition, sales and marketing expertise and distribution channels.Although we believe that the quality of our products and services are equal to or better than that of our competitors with regard to performance and reliability, we have no quantitative data other than the evaluations of our present customers from which to assess our current ability to compete.There can be no assurance that we will be able to compete successfully against current or future competitors or that competition will not have a material adverse effect on our future revenues and, consequently, on our business, operating results and financial condition. Intellectual Property Rights We rely upon a combination of security devices, copyrights, trademarks, patents, trade secret laws, confidentiality procedures and contractual restrictions to protect our rights in our products.In 2005, we filed an international patent application (PCT application), which is currently pending, relating to a mobile verification technique that verifies mobile phone usage against the bill received from the service provider.Our policy has been to pursue copyright protection for our software and related documentation and trademark registration of our product names.Some of our products have the added protection afforded by a hardware component which has embedded software that it is difficult to misappropriate.In addition, our key employees and independent contractors are required to sign non-disclosure and confidentiality agreements.All of the intellectual property rights with respect to our current products are held by us or our wholly-owned U.S. subsidiary MTS IntegraTRAK. 21 Our trademark rights include rights associated with the use of our trademarks and rights obtained by registration of our trademarks in Israel and the United States.We have also acquired rights in certain registered trademarks and common law trademarks and service marks in connection with the products we acquired from Teleknowledge in December 2004 and the assets we acquired from TelSoft in July 2006 and AnchorPoint in December 2008.The use and registration rights of our trademarks does not ensure that we have superior rights over other third parties that may have registered or used identical related marks on related goods or services.Trademark rights are territorial in nature; therefore we do nothave rights in all jurisdictions. On September 28, 2010, Asentinel, a competitor of our company, filed a patent infringement complaint against AnchorPoint, Inc. (now known as The Info Group Inc.), from whom we purchased certain assets in December 2008, and two other defendants.On February 9, 2011, the plaintiff filed a motion for leave to file an amended complaint to add our company and our U.S. subsidiary, MTS IntegraTRAK, as defendants, which motion was granted on March 23, 2011.The amended complaint, which is an exhibit to the motion, seeks damages and injunctive relief for the alleged infringement of Asentinel’s TEM patents.The complaint does not specify any specific amount of damages requested by the plaintiff, and we are unable to assess the amount of damages claimed or provide a reasonable range of such damages.Based on our legal counsel’s opinion, we believe that the defendants, including our company and MTS IntegraTRAK, have good arguments for invalidating the patents that form the basis for Asentinel’s patent infringement claims.If we are unsuccessful in this litigation, we may be exposed to losses that could be material to our company. We believe that, because of the rapid pace of technological change in the communication industry, the legal protections for our products are less significant factors in our success than the knowledge, ability and experience of our employees, the frequency of product enhancements and the timeliness and quality of support services provided by us. C. Organizational Structure Our wholly-owned subsidiaries in the United States and Hong Kong, MTS IntegraTRAK Inc. and MTS Asia Ltd., respectively, act as marketing and customer service organizations in those countries. D. Property, Plants and Equipment Our executive offices and research and development facilities are located at 14 Hatidhar Street, Ra΄anana, Israel.In February 2011, we renewed the lease for 6,243 square feet under a lease that expires in February 2013, at an annual rental charge of approximately $164,000.We previously occupied approximately 9,192 square feet at an annual rental charge of approximately $229,000. Our U.S. subsidiary MTS IntegraTRAK occupies approximately 3,772 square feet of space in River Edge, New Jersey.The lease, which expires in February 2014, has an annual rental charge of approximately $74,000.We have an office in Glendale, California, where we occupy approximately 1,943 square feet of space, under a month-to-month lease for a monthly rental fee of approximately $4,500.In addition, we have an office in Powder Springs, Georgia, where we occupy approximately 4,800 square feet of space under a month-to-month lease for a monthly rental fee of approximately $4,700. We had an office in Framingham, Massachusetts, where we occupied approximately 3,334 square feet of space, under a month-to-month lease for a monthly rental fee of approximately $4,100 that expired in December 2010.We also have an office in Hong Kong where we occupy approximately 875 square feet of space, under a lease that expires in September 2012, with a monthly rental fee of approximately $1,100. ITEM 4A.UNRESOLVED STAFF COMMENTS Not applicable. 22 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS A. Operating Results The following discussion of our results of operations should be read together with our audited consolidated financial statements and the related notes, which appear elsewhere in this annual report.The following discussion contains forward-looking statements that reflect our current plans, estimates and beliefs and involve risks and uncertainties.Our actual results may differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Background We were incorporated under the laws of the State of Israel in December 1995, as a subsidiary of C. Mer Industries Ltd., an Israeli public company (TASE: MER).Since our initial public offering in May 1997, our ordinary shares have been listed on the NASDAQ Stock Market.In June 1999, C. Mer Industries Ltd. distributed to its shareholders all of its remaining shares in our company as a dividend. We have wholly-owned subsidiaries in the United States, Hong Kong and the Netherlands, MTS IntegraTRAK Inc., MTS Asia Ltd. and Bohera B.V., respectively, which act as marketing and customer service organizations in those countries. Overview We are a worldwide provider of solutions for TEM and billing solutions.Our TEM solutions assist enterprises and organizations to make smarter choices with their telecommunications spending at each stage of the service lifecycle, including allocation of cost, proactive budget control, fraud detection, processing of payments and spending forecasting.Our converged billing solutions have been successfully implemented worldwide by wireless providers, Voice over Internet Protocol, Internet Protocol Television, MVNO and content service providers.Our converged billing solutions include applications for charging and invoicing customers, interconnect billing and partner revenue management using pre-pay and post-pay schemes. General Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.Transactions and balances originally denominated in dollars are presented at their original amounts.Transactions and balances in other currencies are remeasured into dollars in accordance with the principles set forth in Financial Accounting Standards Board, or FASB, Accounting Standards Codification, or ASC, Topic 830, “Foreign Currency Translation.”The majority of our sales are made outside Israel in dollars.In addition, substantial portions of our costs are incurred in dollars.Since the dollar is the primary currency of the economic environment in which we and certain of our subsidiaries operate, the dollar is our functional and reporting currency and, accordingly, monetary accounts maintained in currencies other than the dollar are remeasured using the foreign exchange rate at the balance sheet date.Operational accounts and non-monetary balance sheet accounts are measured and recorded at the exchange rate in effect at the date of the transaction. The financial statements of certain subsidiaries whose functional currency is not the dollar, have been translated into dollars.All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date.Statement of operations amounts have been translated using the average exchange rate for the period.The resulting translation adjustments are reported as a component of shareholders’ equity in accumulated other comprehensive income (loss). Discussion of Critical Accounting Policies and Estimations The preparation of financial statements in conformity with generally accepted accounting principles requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and the use of different assumptions would likely result in materially different results of operations. 23 Critical accounting policies are those that are both most important to the portrayal of a company’s financial position and results of operations, and require management’s most difficult, subjective or complex judgments.Although not all of our significant accounting policies require management to make difficult, subjective or complex judgments or estimates, the following policies and estimates are those that we deem most critical: Revenue Recognition.We account for our revenue in accordance with the provisions ASC 985-605, “Revenue recognition – Software,” or ASC 985-605.When an arrangement does not require significant production, modification or customization of software or does not contain services considered to be essential to the functionality of the software, revenue is recognized when the following four criteria are met: · Persuasive evidence of an arrangement exists.We require evidence of an agreement with a customer specifying the terms and conditions of the products or services to be delivered typically in the form of a purchase order or the customer’s signature on our proposal; · Delivery has occurred.For software licenses, delivery takes place when the software is installed on site or remotely or is shipped via mail on a compact disc or server.For services, delivery takes place as the services are provided; · The fee is fixed or determinable.Fees are fixed or determinable if they are not subject to a refund or cancellation and do not have payment terms that exceed our customary payment terms; and · Collection is probable.We perform a credit review of all customers with significant transactions to determine whether a customer is credit worthy and collection is probable. In general, revenue for transactions that do not involve software customization or services considered essential to the functionality of the software is recognized as follows: (i) software license fees for sales through OEMs are recognized upon receipt of license activity reports; (ii) all other software license fees are recognized upon delivery of the software; (iii) software maintenance and technical support are recognized ratably over the contract term; and (iv) consulting, training and other similar services are recognized as the services are performed. We exercise judgment and use estimates in connection with the determination of the amount of product software license and services revenues to be recognized in each accounting period.If the fee due from the customer is not fixed or determinable, revenue is recognized as payments become due from the customer.If collection is not considered probable, revenue is recognized when the fee is collected.We record a provision to operating expenses for bad debts resulting from customers’ inability to pay for the products or services they have received.These estimates are based on historical bad debt expense, analysis of credit memo data, and other known factors, such as bankruptcy.If the historical data we use to calculate these estimates do not accurately reflect future returns or bad debts, adjustments to these reserves may be required that would increase or decrease revenue or net income. Many of our software arrangements involve multiple elements.Such elements typically include any or all of the following: software licenses, warranty, technical support and training services.For multiple-element arrangements that do not involve significant modification or customization of the software and do not involve services that are considered essential to the functionality of the software, we allocate value to each undelivered element based on vendor specific objective evidence, or VSOE, of the fair value of each undelivered element in the arrangement, in accordance with the “residual method.”The VSOE used by us to allocate the sales price to support services and maintenance is based on the renewal rate charged when these elements are sold separately.License revenues are recorded based on the residual method.Under the residual method, revenue is recognized for the delivered elements when (i) there is VSOE of the fair values of all the undelivered elements, and (ii) all revenue recognition criteria of FASB ASC 985-605, as described above, are satisfied.Under the residual method any discount in the arrangement is allocated to the delivered element.If sufficient VSOE does not exist for all undelivered elements, revenue is deferred for the entire arrangement until all revenue recognition criteria are met for such undelivered elements. 24 Revenues from maintenance and support services are recognized over the term of the maintenance and support agreement on a straight line basis. Revenues for hosting and managed services are recognized based on Staff Accounting Bulletin No. 104 and ASC 605-25, when delivery has occurred or services have been rendered, the fee is fixed and determinable, collectability is probable and persuasive evidence of an arrangement exists. These revenues are recognized as one unit of accounting, on a straight line basis over the term of the last undelivered element. Deferred revenues include unearned amounts received under maintenance and support contracts, not yet recognized as revenues. Revenues from billing products which involve significant customization of our software to customer specific specifications are recognized in accordance with ASC 605-35, using contract accounting on a percentage of completion method, over the period from signing of the license through to customer acceptance in accordance with the “input method.”The amount of revenue recognized is based on the total license fees under the license agreement and the percentage to completion achieved.The percentage to completion is measured by monitoring progress using records of actual costs incurred to date in the project compared with the total estimated project requirements.Estimates of total project requirements are based on prior experience of customization, delivery and acceptance of the same or similar technology and are reviewed and updated regularly by management. After delivery, if uncertainty exists about customer acceptance of the software, license revenue is not recognized until acceptance.Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are first determined, in the amount of the estimated loss on the entire contract. Estimated gross profit or loss from long-term contracts may change due to changes in estimates resulting from differences between actual performance and original forecasts.Such changes in estimated gross profit are recorded in results of operations when they are reasonably determinable by management, on a cumulative catch-up basis. We believe that the use of the percentage of completion method is appropriate as we have the ability to make reasonably dependable estimates of the extent of progress towards completion, contract revenues and contract costs.In addition, contracts executed include provisions that clearly specify the enforceable rights regarding services to be provided and received by the parties to the contracts, the consideration to be exchanged and the manner and terms of settlement.In all cases we expect to perform our contractual obligations and our licensees are expected to satisfy their obligations under the contract. Allowances for Doubtful Accounts.We perform ongoing credit evaluations of our customers’ financial condition and we require collateral as deemed necessary.We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make payments.In judging the adequacy of the allowance for doubtful accounts, we consider multiple factors including the aging of our receivables, historical bad debt experience and the general economic environment.Management applies considerable judgment in assessing the realization of receivables, including assessing the probability of collection and the current credit worthiness of each customer.If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. Valuation of Investments.We account for investments in debt and equity securities (other than those accounted for under the equity method of accounting) in accordance with FASB ASC 320, “Investments - Debt and Equity Securities,” or ASC 320.Our management determines the classification of investments in marketable debt and equity securities at the time of purchase and reevaluates such determinations at each balance sheet date.We classify all of our securities as available for sale carried at fair market value.Fair value is determined based on observable market value quotes.Available for sale securities are carried at fair value, with unrealized gains and losses reported in accumulated other comprehensive income (loss) in shareholders’ equity.Realized gains and losses on sales of investments are included in earnings and are derived using the specific identification method for determining the cost of securities.Interest and dividends on securities are included in financial income, net. In accordance with our policy and ASC 320, we recognize an impairment charge when a decline in the fair value of our investments below the cost basis is judged to be other than temporary.We consider various factors in determining whether to recognize an impairment charge, including our intent and ability to hold the investment for a period of time sufficient to allow for any anticipated recovery in market value, the length of time and extent to which the fair value has been less than the cost basis, the credit ratings of the securities and the financial condition and near-term prospects of the issuers.During 2008, 2009 and 2010, no other than temporary net impairment on marketable securities was recorded. 25 The marketable securities held by us are pledged to the future rent payments for the facilities in Israel. Income Taxes.Estimates and judgments are required in the calculation of certain tax liabilities and in the determination of the recoverability of certain of the deferred tax assets, which arise from net operating losses tax carryforwards and temporary differences between the tax and financial statement recognition of revenue and expense.FASB ASC Topic 740, “Income Taxes” also requires that the deferred tax assets be reduced by a valuation allowance, if based on the weight of available evidence, it is more likely than not that some portion or all of the recorded deferred tax assets will not be realized in future periods. In evaluating our ability to recover our deferred tax assets, in full or in part, we consider all available positive and negative evidence including our past operating results, the existence of cumulative losses in the most recent fiscal years and our forecast of future taxable income on a jurisdiction by jurisdiction basis.In determining future taxable income, we are responsible for assumptions utilized, including the amount of Israeli and international pre-tax operating income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies.These assumptions require significant judgment about the forecasts of future taxable income and are consistent with the plans and estimates we use to manage the underlying businesses. Based on estimates of future taxable profits and losses in the tax jurisdictions that we operate, we determined that a tax asset of $33,000 is expected to be utilized in the foreseeable future. Based on estimates of future taxable profits and losses in the tax jurisdictions that we operate, we determined that a valuation allowance of $6.2 million was required for tax loss carryforwards and other temporary differences as of December 31, 2010.If these estimates prove inaccurate, a change in the valuation allowance could be required in the future. Contingencies.We are involved in legal proceedings and other claims from time to time.We are required to assess the likelihood of any adverse judgments or outcomes to these matters, as well as potential ranges of probable losses.A determination of the amount of reserves required, if any, for any contingencies are made after careful analysis of each individual claim.The required reserves may change due to future developments in each matter or changes in approach, such as a change in the settlement strategy in dealing with any contingencies, which may result in higher net loss.If actual results are not consistent with our assumptions and judgments, we may be exposed to gains or losses that could be material.See “Item 8A. Financial Information – Consolidated Statements and Other Financial Information – Legal Proceedings.” Goodwill and other intangible assets and long-lived assets.FASB ASC Topic 350, “Intangibles – Goodwill and Other,” or ASC 350, requires goodwill to be tested for impairment at least annually and between annual tests if certain circumstances or indicators of impairment occur, and written down when impaired.Goodwill is tested for impairment by comparing the fair value of our reportable units with their carrying value.Fair value is determined using discounted cash flows.Significant estimates used in the methodologies include estimates of future cash flows, future short-term and long-term growth rates, weighted average cost of capital and estimates of market multiples for the reportable units.We have elected to perform our analysis of goodwill at the end of the third quarter of the year.We assessed the recoverable amount of such goodwill, based on our projections and using expected future discounted cash flows.During 2008, 2009 and 2010, no impairment losses relating to goodwill were identified.Our long-lived assets and certain identifiable intangibles are reviewed for impairment in accordance with FASB ASC 360, “Property, Plant and equipment,” whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of the carrying amount of assets to be held and used is measured by a comparison of the carrying amount of the assets to the future undiscounted cash flows expected to be generated by the assets.If assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.During 2008, 2009 and 2010, no impairment losses relating to intangible assets were identified. 26 Results of Operations The following table presents certain financial data expressed as a percentage of total revenues for the periods indicated: Year Ended December 31, Revenues: Product sales % % % Services Total revenues % % % Cost of revenues: Product sales Services Total cost of revenues Gross profit Selling and marketing Research and development, net General and administrative Operating income (loss) ) ) Financial income (expenses), net ) - Capital gain on sale of long-term investment - - Income (loss) before taxes on income ) ) Taxes on income, net ) ) ) Net income (loss) from continuing operations ) ) Net loss from discontinued operations ) ) ) Net income (loss) ) ) Year Ended December 31, 2010 Compared with Year Ended December 31, 2009 Revenues from Products and Services.Revenues from products and services consist primarily of software license fees sales, hardware sales and revenues from services, including managed services, hosting, consulting, maintenance, training, professional services and support.Revenues from products and services increased by 2.0% to $11.6 million for the year ended December 31, 2010 from $11.4 million for the year ended December 31, 2009.Revenues from products and services from our wholly-owned U.S. subsidiary, MTS IntegraTRAK, increased by 4.8% to $8.8 million, or 75.9% of our total revenues, for the year ended December 31, 2010 from $8.4 million, or 73.7% of our total revenues, for the year ended December 31, 2009.The increase in revenues from products and services in 2010 is primarily attributable to the increase in revenue from services.We believe that our revenueswill remain constant in 2011 compared to 2010. Cost of Revenues from Products and Services.Cost of revenues from products and services consists primarily of (i) production costs (including hardware, media, packaging, freight and documentation); (ii) certain royalties and licenses payable to third parties (including the Office of the Chief Scientist of the Ministry of Industry, Trade and Labor of the State of Israel), (iii) professional services costs; and (iv) support costs. Cost of revenues from products and services increased by 10.5% to $4.2 million for the year ended December 31, 2010 from $3.8 million for the year ended December 31, 2009.The increase in cost of revenues from products and services is primarily a result of the increase in revenues from services, which have higher manpower costs.We expect that our cost of revenues will remain constant in 2011 compared to 2010. Selling and Marketing.Selling and marketing expenses consist primarily of costs relating to sales representatives and their travel expenses, trade shows and marketing exhibitions, advertising and presales support.Selling and marketing expenses decreased by 10.3% to $2.6 million for the year ended December 31, 2010 from $2.9 million for the year ended December 31, 2009.The decrease in selling and marketing expenses is primarily attributable to a cost reduction plan that we implemented during 2009, which included a reduction in the salaries of our selling and marketing personnel that were not fully reflected in our 2009 results.We expect that our selling and marketing expenses will decrease in 2011 due to the consolidation of two of our sales offices in the United States. 27 Research and Development, net.Research and development, net expenses consist primarily of salaries of employees engaged in on-going research and development activities, outsourcing subcontractor development and other related costs, net of grants that were approved by the Office of the Chief Scientist of the Ministry of Industry, Trade and Labor of the State of Israel. Research and development, net expenses decreased by 21% to $1.5 million for the year ended December 31, 2010 (net of a $216,000 grant from the Office of the Chief Scientist) from $1.9 million for the year ended December 31, 2009 (net of a $234,000 grant from the Office of the Chief Scientist).The decrease in research and development, net expenses is primarily attributable to a cost reduction plan that we implemented during 2009, which included a reduction in the number of research and development personnel that were not fully reflected in 2009 results.We expect that our research and development, net expenses will remain constant in 2011 compared to 2010. General and Administrative.General and administrative expenses consist primarily of compensation costs for administration, finance and general management personnel, professional fees and office maintenance and administrative costs.General and administrative expenses decreased by 16.7% to $3.0 million for the year ended December 31, 2010 from $3.6 million for the year ended December 31, 2009.The decrease in general and administrative expenses is primarily attributable to a cost reduction plan that we implemented during 2009, which included a reduction in the salaries of our general and administrative personnel that were not fully reflected in 2009 results.We expect that our general and administrative expenses will remain constant in 2011 compared to 2010. Financial income (expenses), net.Financial income (expenses), net consists primarily of interest income on bank deposits, bank and other interest charges, foreign currency translation adjustments and results from option contracts or other foreign hedging arrangements.We did not record any financial income or expenses for year ended December 31, 2010.We recorded $31,000 of financial expenses, net for the year ended December 31, 2009, primarily attributable to interest payable to the Israeli tax authorities following tax assessments for prior years. Taxes on Income.We recorded taxes on income of $47,000 for the year ended December 31, 2010, compared to taxes on income of $20,000 for the year ended December 31, 2009.Our taxes on income for the year ended December 31, 2010 are primarily attributable to a tax provision in relation to an uncertain tax position, taxes paid for previous years as well as our U.S. state income taxes.Our taxes on income for the year ended December 31, 2009 are primarily attributable to the utilization of deferred tax assets by our subsidiary in Hong Kong and our U.S. state income taxes. Net loss from discontinued operations.We recorded a net loss from discontinued operations of $68,000 for the year ended December 31, 2010, compared to a net loss from discontinued operations of $40,000 for the year ended December 31, 2009, relating to the operations of our Brazilian subsidiary TABS Brazil Ltda., whose operations were discontinued in March 2009.Our net loss from discontinued operations for the year ended December 31, 2010 is primarily due to an increase in certain liabilities of our Brazilian subsidiary.Ournet loss from discontinued operations for the year ended December 31, 2009 is primarily due to the write-off of certain assets of our Brazilian subsidiary. Year Ended December 31, 2009 Compared with Year Ended December 31, 2008 Revenues from Products and Services.Revenues from products and services increased by 36% to $11.4 million for the year ended December 31, 2009 from $8.4 million for the year ended December 31, 2008.Revenues from products and services from our wholly-owned U.S. subsidiary, MTS IntegraTRAK, increased by77.8% to $8.4 million, or 73.7% of our total revenues, for the year ended December 31, 2009 from $4.7 million, or 56% of our total revenues, for the year ended December 31, 2008.The increase in revenues from products and services in 2009 is primarily attributable to the acquisition of AnchorPoint’s TEM solution, which offset the decline in sales to our historical OEM PBX customers. Cost of Revenues from Products and Services.Cost of revenues from products and services increased by 65% to $3.8 million for the year ended December 31, 2009 from $2.3 million for the year ended December 31, 2008.The increase in cost of revenues from products and services is primarily a result of additional costs of revenues association with the operation of the AnchorPoint TEM business, offset in part by a reduction in salaries of our personnel that we implemented in 2009. 28 Selling and Marketing.Selling and marketing expenses increased by 71% to $2.9 million for the year ended December 31, 2009 from $1.7 million for the year ended December 31, 2008.The increase in selling and marketing expenses is primarily attributable to additional selling and marketing expenses related to the AnchorPoint TEM business, offset in part by a reduction in salaries of our selling and marketing personnel that we implemented in 2009. Research and Development, net.Research and development, net expenses decreased by 30% to $1.9 million for the year ended December 31, 2009 (net of a $234,000 grant from the Office of the Chief Scientist) from $2.7 million for the year ended December 31, 2008 (net of a grant of $5,000 from the Office of the Chief Scientist).The decrease in research and development, net expenses is primarily attributable to our determination to reduce the number of research and development personnel in 2009 and increased grants from the Office of the Chief Scientist. General and Administrative.General and administrative expenses increased by 18% to $3.6 million for the year ended December 31, 2009 from $3.1 million for the year ended December 31, 2008.The increase in general and administrative expenses is primarily attributable to the increased costs associated with the AnchorPoint TEM business, offset in part by a reduction in salaries of our general and administrative personnel that we implemented in 2009. Financial income (expenses), net.We recorded $31,000 of financial expenses, net for the year ended December 31, 2009, primarily attributable to interest payable to the Israeli tax authorities following tax assessments for prior years, compared to financial income of $24,000 for year ended December 31, 2008, primarily attributable to gains on marketable securities and foreign currency translation adjustments. Capital gain on sale of long-term investment.We recorded a capital gain on sale of long-term investment of $382,000 for the year ended December 31, 2008 as a result of the sale of our ownership interest in cVidya Networks Inc. in February 2008, for total proceeds of approximately $603,000.We did not record any capital gain or loss on the sale of long-term investment in 2009. Taxes on Income.We recorded taxes on income of $20,000 for the year ended December 31, 2009, compared to taxes on income of $108,000 for the year ended December 31, 2008.Our taxes on income for the year ended December 31, 2009 are primarily attributable to the utilization of deferred tax assets by our subsidiary in Hong Kong and our U.S. state income taxes.Our taxes on income for the year ended December 31, 2008 areprimarily attributable to the write-off of a deferred tax asset recorded by our subsidiary in the United States, offset in part by the utilization of a deferred tax asset recorded by our subsidiary in Hong Kong. Net loss from discontinued operations.We recorded a net loss from discontinued operations of $40,000 for the year ended December 31, 2009, compared to a net loss from discontinued operations of $38,000 for the year ended December 31, 2008, relating to the operations of our Brazilian subsidiary TABS Brazil Ltda., whose operations were discontinued in March 2009.Our net loss from discontinued operations for the year ended December 31, 2009 is primarily due to the write-off of certain assets of our Brazilian subsidiary.Our net loss from discontinued operations for the year ended December 31, 2008 is primarily attributable to sales and marketing expenses of our Brazilian subsidiary. Seasonality Our operating results are generally not characterized by a seasonal pattern except that our volume of sales in Europe is generally lower in the summer months. Impact of Currency Fluctuation and of Inflation We report our financial results in dollars and receive payments in dollars for most of our sales, while a portion of our expenses, primarily salaries, are paid in NIS.Therefore, the dollar cost of our operations in Israel is influenced by the extent to which any increase in the rate of inflation in Israel is not offset, or is offset on a lagging basis, by a devaluation of the NIS in relation to the dollar.When the rate of inflation in Israel exceeds the rate of devaluation of the NIS against the dollar, the dollar cost of our operations in Israel increase.If the dollar cost of our operations in Israel increases, our dollar-measured results of operations will be adversely affected.We cannot assure you that we will not be materially and adversely affected in the future if inflation in Israel exceeds the devaluation of the NIS against the dollar or if the timing of the devaluation lags behind inflation in Israel. 29 The following table presents information about the rate of inflation in Israel, the rate of devaluation or appreciation of the NIS against the dollar, and the rate of inflation in Israel adjusted for the devaluation: Year ended December31, Israeli inflation rate % NISdevaluation (appreciation) rate % Israeli inflation adjusted for devaluation (appreciation) % ) A depreciation of the NIS in relation to the dollar has the effect of reducing the dollar amount of any of our expenses or liabilities which are payable in NIS, unless those expenses or payables are linked to the dollar.This depreciation of the NIS in relation to the dollar has the effect of reducing the dollar amount of any of our expenses or liabilities and also has the effect of decreasing the dollar value of any asset which consists of NIS or receivables payable in NIS, unless the receivables are linked to the dollar.Conversely, any increase in the value of the NIS in relation to the dollar has the effect of increasing the dollar value of any unlinked NIS assets and the dollar amounts of any unlinked NIS liabilities and expenses.During 2008, 2009 and 2010, the NIS appreciated against the U.S. dollar, which resulted in an increase in the U.S. dollar cost of our NIS expenses. Because exchange rates between the NIS and the dollar fluctuate continuously, exchange rate fluctuations, particularly larger periodic devaluations, may have an impact on our profitability and period-to-period comparisons of our results.We cannot assure you that in the future our results of operations may not be materially adversely affected by currency fluctuations. In 2010, we entered into call and put option contracts in the amount of $3.8 million that converted a portion of our floating currency liabilities to a fixed rate basis for a six-month period, which reduced the impact of the currency changes on our cash flow.In 2010, we recorded a profit of $11,000, with respect to such transactions, presented in the statements of operations as financial expense, net. Conditions in Israel We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel.See Item 3D “Key Information – Risk Factors – Risks Relating to Our Location in Israel” for a description of governmental, economic, fiscal, monetary or political polices or factors that have materially affected or could materially affect our operations. Trade Relations Israel is a member of the United Nations, the International Monetary Fund, the International Bank for Reconstruction and Development and the International Finance Corporation.Israel is a member of the World Trade Organization and is a signatory to the General Agreement on Tariffs and Trade, which provides for reciprocal lowering of trade barriers among its members.In addition, Israel has been granted preferences under the Generalized System of Preferences from the United States, Australia, Canada and Japan.These preferences allow Israel to export products covered by such programs either duty-free or at reduced tariffs.In June 2010, Israel joined the Organization for Economic Co-operation and Development, or the OECD, an international organization whose members are governments of mostly developed economies.The OECD’s main goal is to promote policies that will improve the economic and social well-being of people around the world. 30 Israel and the European Union Community concluded a Free Trade Agreement in July1975, which confers certain advantages with respect to Israeli exports to most European countries and obligates Israel to lower its tariffs with respect to imports from these countries over a number of years.In 1985, Israel and the United States entered into an agreement to establish a Free Trade Area.The Free Trade Area has eliminated all tariff and specified non-tariff barriers on most trade between the two countries.On January1, 1993, an agreement between Israel and the European Free Trade Association, known as EFTA, established a free-trade zone between Israel and the EFTA nations.In November1995, Israel entered into a new agreement with the European Union, which includes redefinement of rules of origin and other improvements, including providing for Israel to become a member of the research and technology programs of the European Union.In recent years, Israel has established commercial and trade relations with a number of other nations, including China, India, Russia, Turkey and other nations in Eastern Europe and Asia. Effective Corporate Tax Rate Israeli companies are generally subject to income tax on their taxable income.The applicable rate for 2010 was 25%, which was reduced to 24% in 2011 and will be further reduced to 23% in 2012, 22% in 2013, 21% in 2014, 20% in 2015 and 18% in 2016 and thereafter. However, certain of our manufacturing facilities have been granted “Approved Enterprise” status under the Law for the Encouragement of Capital Investments, 1959, as amended, commonly referred to as the Investment Law, and, consequently, are eligible, subject to compliance with specified requirements, for tax benefits beginning when such facilities first generate taxable income.Subject to certain restrictions, we are entitled to a tax exemption in respect of income derived from our approved facilities for a period of two years, commencing in the first year in which such income is earned, and will be entitled to a reduced tax rate of 10%-25% for an additional five to eight years if we qualify as a foreign investors’ company.If we do not qualify as a foreign investors’ company, we will instead be entitled to a reduced rate of 25% for an additional five, rather than eight, years. In December 2010, the Israeli Parliament passed the Law for Economic Efficiency for 2011 and 2012 (Amended Legislation), 2011, which prescribes, among other things, amendments to the Investment Law, effective as of January 1, 2011.According to the amendment, the benefit tracks under the Investment Law were modified and a uniform tax rate will apply to all of the income of an Approved or Privileged Enterprise.Companies may elect to irrevocably implement the amendment (while waiving benefits provided under the Investment Law as currently in effect) and subsequently would be subject to the amended tax rates that are: 15% in 2011 and 2012 (in development area A - 10%), 12.5% in 2013 and 2014 (in development area A - 7%) and 12% in 2015 and thereafter (in development area A - 6%).Our company is not in development area A.We are currently examining the possible effect of the amendment on our financial statements, if at all, and have not yet decided whether to apply the amendment. Our taxes outside Israel are dependent on our operations in each jurisdiction as well as relevant laws and treaties.Under Israeli tax law, the results of our foreign consolidated subsidiaries, which have generally been unprofitable, cannot be consolidated for tax purposes with the results of operations of the parent company. Recently Issued Accounting Standards In October 2009, the FASB issued Accounting Standards Update, or ASU, 2009-13, Multiple-Deliverable Revenue Arrangements, (amendments to FASB ASC Topic 605, Revenue Recognition), or ASU 2009-13, and ASU 2009-14, Certain Arrangements That Include Software Elements, (amendments to FASB ASC Topic 985, Software), or ASU 2009-14.ASU 2009-13 requires entities to allocate revenue in an arrangement using estimated selling prices of the delivered goods and services based on a selling price hierarchy.The amendments eliminate the residual method of revenue allocation and require revenue to be allocated using the relative selling price method.ASU 2009-14 removes tangible products from the scope of software revenue guidance and provides guidance on determining whether software deliverables in an arrangement that includes a tangible product are covered by the scope of the software revenue guidance.ASU 2009-13 and ASU 2009-14 should be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early adoption permitted.We have not early-adopted the guidance.We are currently evaluating the impact of the new guidance on our consolidated results of operations and financial condition. 31 In January 2010, the FASB updated the “Fair Value Measurements Disclosures” codified in ASC 820. More specifically, the update requires (a) an entity to disclose separately the amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and to describe the reasons for the transfers; and (b) information about purchases, sales, issuances and settlements to be presented separately (i.e. to present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level 3 inputs). The update clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value, and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level 2 and Level 3 inputs. The update became effective as of the first quarter ended December 31, 2010, except for the gross presentation of the Level 3 roll forward information, which is required for annual reporting as of December 31, 2010.The adoption of the new guidance did not have a material impact on our consolidated financial statements. In February 2010, the FASB issued Accounting Standard Update, or ASU, 2010-09 “Amendments to Certain Recognition and Disclosure Requirements of Subsequent Events” codified in ASC 855. The update removes the requirement to disclose the date through which subsequent events were evaluated in both originally issued and reissued financial statements for "SEC Filers." ASU 2010-09 still requires our company to evaluate subsequent events through the date that the financial statements are issued. The adoption of the new guidance did not have a material impact on our consolidated financial statements. In December 2010, the FASB Emerging Issues Task Force issued ASU 2010-28, “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts” codified in ASC 350, “Intangibles - Goodwill and Other.”Under ASC 350, testing for goodwill impairment is a two-step test, in which Step 1 compares the fair value of the reporting unit to its carrying amount.If the fair value of the reporting unit is less than its carrying value, Step 2 is completed to measure the amount of impairment, if any.ASU 2010-28 modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step 2 if it appears more likely than not that a goodwill impairment exists.In determining whether it is more likely than not that a goodwill impairment exists, an entity would consider whether there are any adverse qualitative factors indicating that an impairment may exist (e.g., a significant adverse change in the business climate).We do not believe that the adoption of the new guidance will have a material impact on our consolidated financial statements. B. Liquidity and Capital Resources On December 31, 2010, we had $2.1 million in cash and cash equivalents, $147,000 in restricted marketable securities and a working capital deficit of $1.5 million, compared to $2.2 million in cash and cash equivalents, $227,000 in restricted marketable securities and a working capital deficit of $2.2 million on December 31, 2009.The marketable securities are restricted in order to secure our obligations under one of our leasing agreements.The decrease in our working capital deficit at December 31, 2010 was primarily attributable to an increase in trade receivables and a decrease in deferred revenues.We will continue to take ongoing measures to improve our delivery process, which should result in the translation of deferred revenues into revenues and improve our working capital. On February 4, 2008, we completed the sale of our ownership interest in cVidya Networks Inc. and received total proceeds of approximately $603,000 for the sale.We recorded a capital gain of approximately $382,000 as a result of the transaction.On February 11, 2008, we raised $750,000 in a private issuance of 375,000 post-reverse split ordinary shares to an investor.On September 29, 2008, we completed a private placement of 109,745 of our post-reverse split ordinary shares for aggregate proceeds of $250,000 with our President, one of our directors and our chief executive officer. In March 2011, we completed the sale of our ownership interest in Silverbyte Networks Ltd., which we had previously written off, and received total proceeds of approximately $90,000 from the sale that we will record as a capital gain in the first quarter of 2011. 32 One of the principal factors affecting our working capital is our revenue cycle.Any material change in the implementation period of our products could have an adverse effect on our working capital. Cash Flows The following table summarizes our cash flows for the periods presented: Year ended December 31, ($ in thousands) Net cash provided by (used in) operating activities from continuing operations 15 ) Net cash provided by (used in) operating activities from discontinued operations ) 44 - Net cash provided by (used in) investing activities ) 22 Net cash provided by (used in) financing activities from continuing operations (5 ) - Net cash provided by (used in) financing activities from discontinued operations 22 ) - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Net cash used in operating activities from continuing operations was approximately $71,000 for the year ended December 31, 2010.The decrease in cash generated from operating activities from continuing operations in the 2010 period compared to the 2009 period is primarily attributable to the increase in trade receivables due to an increase in revenues in the last quarter of 2010.Net cash provided by operating activities from continuing operations was approximately $514,000 for the year ended December 31, 2009.The increase in cash generated from operating activities from continuing operations in the 2009 period compared to the 2008 period is primarily attributable to improved collection of trade receivables and our ongoing monitoring and reduction of expenses.Net cash provided by operating activities from continuing operations was approximately $15,000 for the year ended December 31, 2008, primarily as a result of a decrease in trade receivables and other accounts receivable, which was offset in part by a decrease in trade payables, accrued expenses and other liabilities.Net cash used in operating activities from discontinued operations was approximately $44,000 for the year ended December 31, 2009, compared to net cash provided by operating activities from discontinued operations of approximately $21,000 for the year ended December 31, 2008, relating to the operations of our Brazilian subsidiary TABS Brazil Ltda., whose operations were discontinued in March 2009. Net cash provided by investing activities was approximately $22,000 for the year ended December 31, 2010, primarily attributable to the sale of marketable securities.Net cash used in investing activities was approximately $344,000 for the year ended December 31, 2009, primarily due to amounts paid in 2009 in connection with the AnchorPoint acquisition, property improvements and the purchase of equipment.Net cash provided by investing activities was approximately $202,000 for the year ended December 31, 2008, primarily as a result of our receipt of proceeds from the sale of our interest in cVidya Networks Inc., off-set by payments related to the acquisition of certain assets and liabilities of TelSoft. We did not use any cash in financing activities from continuing operations for the year ended December 31, 2010, compared to approximately $5,000 used in financing activities from continuing operations for the year ended December 31, 2009 and approximately $354,000 provided by financing activities from continuing operations for the year ended December 31, 2008.Of the cash provided by financing activities in 2008, approximately $937,000 was attributable to the proceeds from the private placements consummated in February and September 2008.Of the cash used in financing activities in 2008, approximately $583,000 was attributable to the repayment of a long-term loan received from Bank Hapoalim to finance the acquisition of TelSoft.Net cash provided by financing activities from discontinued operations was approximately $45,000 for the year ended December 31, 2009, compared to net cash used in financing activities from discontinued operations of approximately $22,000 for the year ended December 31, 2008, relating to the operations of our Brazilian subsidiary TABS Brazil Ltda., whose operations were discontinued in March 2009. 33 We currently do not have significant capital spending or purchase commitments, but we expect to engage in capital spending consistent with the level of our operations.We anticipate that our cash on hand and cash flow from operations will be sufficient to meet our working capital and capital expenditure requirements for at least 12 months. C. Research and Development Our product development plans are market-driven and address the major, fast-moving trends that are influencing the telecommunications industry.We intend to expand upon our existing family of TEM solutions by adding new features and functions to address evolving market needs. Our research and development staff is evaluating approaches to solutions which will permit an information technology manager to effectively measure the quality of the services received from their service providers and to ensure that the users within the organization received such services according to their needs and the overall policy and priorities of the organization. We work closely with our customers and prospective customers to determine their requirements and design enhancements and new releases to meet their needs.Research and development activities take place in our facilities in Israel.We employed 16 persons in research and development as of December 31, 2010, as compared to 18 persons in research and development as of December 31, 2009 and 25 persons in research and development as of December 31, 2008. We have committed substantial financial resources to research and development for our TEM and billing solution activities.Among our various development plans, our roadmap includes the integration of our TEM products with our other complementary TEM products within the next few years. During 2008, 2009 and 2010, our net research and development expenditures were $2.7 million, $1.9 million and $1.5 million, respectively.In the past, we received funding from the Israeli Ministry of Industry, Trade and Labor’s Office of the Chief Scientist for selected research and development projects.In each of the last five fiscal years, we applied to the Office of the Chief Scientist for new grants for our research and development projects and we have subsequently received approval for such applications other than the 2010 application. Under the terms of research and development grants that we have received from the Office of the Chief Scientist, we are required to pay royalties on the revenues derived from products incorporating know-how developed with such grants and ancillary services in connection therewith, up to 100% to 150% of the dollar-linked value of the total grants, plus interest.We are required to pay royalties at a rate of 3%-5%.The obligation to pay these royalties is contingent on actual sales of the products and in the absence of such sales, no payment is required.Since June 1997, we have paid the Office of the Chief Scientist royalties on all call accounting product sales at the applicable rates at the time of payment.See Item 10E. “Additional Information - Taxation - Grants under the Law for the Encouragement of Industrial Research and Development, 1984.”As of December 31, 2010, we had a contingent obligation to pay royalties to the Office of the Chief Scientist in the amount of approximately $9.7 million.The $4.9 million of grants we received after January 1999 is subject to interest at a rate equal to the 12 month LIBOR rate. Our quality management system has been ISO 9001:2000 certified since the beginning of 2006, and prior thereto was ISO 9001:1994 certified. D. Trend Information As a result of a less predictable business environment and the decline in worldwide sales of PBX systems, we are unable to provide any guidance as to current sales and profitability trends.We expect that our results will continue to be impacted by a shift to a new line of products and increased cost of services and selling and marketing expenditures. 34 E.Off-Balance Sheet Arrangements We are not a party to any material off-balance sheet arrangements.In addition, we have no unconsolidated special purpose financing or partnership entities that are likely to create material contingent obligations. F. Tabular Disclosure of Contractual Obligations The following table summarizes our minimum contractual obligations and commercial commitments as of December 31, 2010 and the effect we expect them to have on our liquidity and cash flow in future periods. Contractual Obligations Payments due by period Total Less than 1 year 1-3 years 3-5 years More than 5 years (U.S. dollars in thousands) Operating lease obligations 12 - Accrued severance pay* - - - Total 12 * See Item 6D. “Directors, Senior Management and Employees - Employees.” As discussed in Note 10.h of our consolidated financial statements contained elsewhere in this annual report, effective January 1, 2007, we adopted the provisions of FASB ASC 740, “Income Taxes.”As of December 31, 2010, we had a total liability of $654,000 for gross unrecognized tax benefits.Due to the uncertainties related to those tax matters, we are currently unable to make a reasonably reliable estimate of when cash settlement with a relevant tax authority will occur. ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES A. Directors and Senior Management Set forth below are the name, age, principal position and a biographical description of each of our directors and executive officers: Name Age Position with the Company Chaim Mer 63 Chairman of the Board of Directors Eytan Bar 45 Chief Executive Officer Alon Mualem 43 Corporate Chief Financial Officer Isaac Ben-Bassat 57 Director Eytan Barak (1) 66 Outside Director Roger Challen 65 Director Steven J. Glusband 64 Director Yaacov Goldman (1) 56 Director Lior Salansky 46 Director Varda Trivaks (1) 54 Outside Director (1) Member of our Audit Committee Messrs. Mer, Ben-Bassat, Challen, Glusband, Goldman and Salansky will serve as directors until our 2011 Annual General Meeting of Shareholders.All of such persons were elected to serve as directors by our shareholders at our 2010 Annual General Meeting of Shareholders.Ms. Trivaks will serve as an outside director pursuant to the provisions of the Israeli Companies Law for a three-year term until August 2011, following which the service of Ms. Trivaks as an outside director may be renewed for one additional three-year term.Mr. Barak was elected to serve as an outside director pursuant to the provisions of the Israeli Companies Law for a second three-year term until December 2013, following which the service of Mr. Barak as an outside director may not be renewed. 35 Chaim Mer has served as the Chairman of our Board of Directors and a director since our inception in December 1995.Mr. Mer has served as the Chairman of the Board of Directors of C. Mer Industries Ltd., or C. Mer, a publicly traded company, since 1988 and served as its President and Chief Executive Officer from 1988 until January 2005.Mr. Mer holds a B.Sc. degree in Computer Sciences and Mathematics from the Technion - Israel Institute of Technology. Eytan Bar has served as our Chief Executive Officer since December 2003 and served as our President from December 2003 to February 2008.Prior to joining our company and from 2001, Mr. Bar served as General Manager of the customer experience management division of NICE Systems Ltd.From 2000 through 2001, Mr. Bar served as Vice President of Professional Services at NICE Systems Inc.From 1993 through 1999, Mr. Bar served as General Manager of STS Software Systems Ltd., a company that developed a unique VoIP technology for recording solutions. Alon Mualem has served as our Chief Financial Officer since September 2007.Prior to joining our company and from June 2005, Mr. Mualem held the responsibilities of chief financial officer at Xfone, Inc. (AMEX and TASE: XFN), an international communications services company and its subsidiary, Xfone 018 Ltd.Prior to that, Mr. Mualem served as chief financial officer of CheckM8, Ltd., a high-tech Internet advertising firm located in Israel.From 1998 to 2004, Mr. Mualem served as the corporate controller of RADVISION Ltd. (NASDAQ: RVSN) and from 1996 to 1998, Mr. Mualem served as a deputy controller of RAD Data Communication Ltd.From 1992 to 1996, Mr. Mualem served as a certified public accountant at Somekh Chaikin, a member firm of KPMG International.Mr. Mualem holds a B.A. degree in Economics and Accounting from Tel Aviv University and is Certified Public Accountant (Israel). Isaac Ben-Bassat has served as a director since our inception in December 1995.Mr. Ben-Bassat has been Executive Vice President and a director of C. Mer since 1988.Mr. Ben-Bassat holds a B.Sc. degree in Civil Engineering from the Technion - Israel Institute of Technology. Eytan Barak has served as an outside director of our company from August 2007 and is a member of our audit committee.Mr. Barak is joint owner and chief executive officer of Dovrat - Barak, Investments in Advanced Technologies Ltd., which provides financial resources and management assistance to start-up companies.Mr. Barak also serves as a member of the board of directors, audit committee and investment committee of various Israeli companies, including Elgo Ltd., Eltek Ltd., Meshulam Levinstein Construction and Engineering Ltd., Spectronix Ltd. and Menorah-Mivtachim Mutual Funds Ltd.From 1973 to 1997, Mr. Barak was with Israel Corporation, initially serving as its corporate controller and thereafter as its chief financial officer, and also served as chairman or member of the board of directors of some of its subsidiaries.From 1967 until 1973, Mr. Barak was associated with Kesselman & Kesselman, the Israeli member firm of PricewaterhouseCoopers International Limited.Mr. Barak holds a B.A. degree in accounting from Tel Aviv University and has been a certified public accountant (Israel) since 1971. Roger Challen has served as a director since April 1, 2009.Mr. Challen co-founded The Info Group, Inc. (formerly AnchorPoint, Inc.), a company that developed and provided licensed software and managed services of telecommunications expense management solutions.Mr. Challen is an accomplished entrepreneur with a proven track record of founding, managing and developing companies in the software, telecommunications and information services fields.Mr. Challen has founded or co-founded and been an active executive of several privately held companies in the software and IT services market.Mr. Challen is currently a director of The Info Group, Inc., Image Data, Inc and Data Distributors, Inc., all of which are private companies.Mr. Challen began his career with IBM Corporation, in Waltham, Massachusetts, where he served as a systems engineer and then as a marketing representative.During his tenure with IBM, Mr. Challen won several awards for outstanding technical and sales achievements.Mr. Challen holds a B.A. in Economics and Mathematics from Yale University. Steven J. Glusband has served as a director since August 1, 1996.Mr. Glusband has been a partner with Carter Ledyard & Milburn LLP, our U.S. counsel, since March 1987.Mr. Glusband holds a B.B.A. degree from the City College of the City University of New York, a J.D. degree from Fordham University School of Law and an L.L.M. degree from the New York University School of Law. 36 Yaacov Goldman has served as a director since May 2004 and is a member of our audit committee.Mr. Goldman provides consulting services to companies in strategic-financial areas, through his wholly owned company, Maanit-Goldman Management & Investments (2002) Ltd.Mr. Goldman also serves as a director of Elron Electronic Industries Ltd., Golden House Ltd., Tagor Capital Ltd., Isrotel Ltd., Negev Ceramics Ltd., DS Apex Holdings Ltd., Medi Power (Overseas) Public Co. Limited, IceCure Medical Ltd. and Renewable Resources Ltd. and its affiliated companies.Until July 2010, Mr. Goldman served as a director of Bank Leumi Le'Israel Ltd. and until June 2009 as Chairman of ITGI Medical Ltd.Mr. Goldman served as the Professional Secretary of the Peer Review Institute of the Certified Public Accountants Institute in Israel from October 2004 until September 2008. Commencing in 1981, Mr. Goldman worked for Kesselman & Kesselman (Israeli member firm of PricewaterhouseCoopers) for 19 years, and from 1991 until 2000, as a partner and then senior partner of such firm. From September 2000 until November 2001, Mr. Goldman served as managing director of Argoquest Holdings, LLC. From March 2002 until October 2002, Mr. Goldman acted as a consultant to a private equity initiative with Poalim Capital Markets & Investments Ltd. Mr. Goldman holds a B.A. degree in Economics and Accounting from Tel Aviv University and is a certified public accountant (Israel). Lior Salansky has served as a director since April 2, 2008.Mr. Salansky served as our President from February 2008 until June 2010.In 1991, Mr. Salansky founded MIND C.T.I. Ltd., a global provider of real-time, product-based mediation, billing and customer care solutions for voice, data, video and content services, where he served until February 2000 in a number of positions, including Co-Chief Executive Officer, Vice President of Business Development and Research and Development Manager and also served as a director from its inception until 2004.Mr. Salansky holds a B.Sc. degree in Computer Science from the Technion - Israel Institute of Technology and an MBA degree from Tel Aviv University. Varda Trivaks has served as an outside director since August 2008 and is a member of our audit committee.Ms. Trivaks serves as the Managing Director and is one of the two founding partners of Mimtar Business Consulting, established in 2001.In that position, Ms. Trivaks acts as an advisor to companies on investments, mergers, spin-offs, valuation, control, budgeting, with a special focus on advising global companies and management of companies during times of restructuring and recovery. Ms. Trivaks serves as a member of the audit committee, board of directors and/or financial committee of Ginegar Plastic Products Ltd. and E. Schnapp & Co. Works Ltd.From 1998 to 2004, Ms. Trivaks was a member of the Israel Accounting Institute’s communications committee for Capital Markets and Insurance.From 1998 to 2001, Ms. Trivaks was a partner with the accounting and consulting firm, Shlomo Ziv and Co. - BDO, and served as the managing director of one of its subsidiaries.Ms. Trivaks is a Certified Public Accountant (Israel) since 1987 and holds a B.A. degree in Economics and Accounting from Tel Aviv University and a Master of Science in Management from Boston University. B. Compensation The following table sets forth all compensation we paid with respect to all of our directors and executive officers as a group for the year ended December 31, 2010. Salaries, fees, commissions and bonuses Pension, retirement and similar benefits All directors and executive officers as a group (10 persons) $ $ 36 Mr. Chaim Mer, the Chairman of our Board of Directors, devotes approximately 20% of his time to the management of our company in consideration of which we pay him a monthly salary of $7,000 per month.Mr. Chaim Mer voluntarily and temporarily reduced his monthly salary by 15% to $5,950 per month, from December 1, 2008 and until February 28, 2011.We provide automobiles to our executive officers at our expense. During the year ended December 31, 2010, we paid to our directors (including our outside directors under Israeli law) an annual fee of approximately $8,400 and a per meeting attendance fee of $300, other than to Mr. Chaim Mer, the Chairman of our Board of Directors, whose compensation is described above, and Mr. Yaacov Goldman, an independent director and our audit committee financial expert.During the year ended December 31, 2010, we paid Mr. Goldman an annual fee of approximately $16,800 and a per meeting attendance fee of $400. 37 As of December 31, 2010, no options were held by our directors.As of December 31, 2010, our two executive officers held options to purchase an aggregate 127,500 post-reverse split ordinary shares, having exercise prices ranging from $1.94 to $2.46.The options vest over a four-year period.Of such options, options to purchase 15,000 post-reverse split ordinary shares will expire in September 2012, options to purchase 7,500 post-reverse split ordinary shares will expire in February 2013 and options to purchase 105,000 post-reverse split ordinary shares will expire in May 2014. Such options were granted under our 2003 Israeli Share Option Plan and 2006 Stock Option Plan.See Item 6.E., “Directors, Senior Management and Employees - Share Ownership – Stock Option Plans.” C. Board Practices Election of Directors Our Articles of Association provide for a Board of Directors consisting of up to ten members or such other number as may be determined from time to time at a general meeting of shareholders.Our Board of Directors is currently composed of eight directors. Pursuant to our articles of association, all of our directors (except the outside directors) are elected at our annual general meeting of shareholders by a vote of the holders of a majority of the voting power represented and voting at such meeting and hold office until the next annual general meeting of shareholders and until their successors have been elected.The Board of Directors, may, at any time from time to time, appoint any other person as a director, whether to fill a casual vacancy or to add to their number.All the members of our Board of Directors (except the outside directors) may be reelected upon completion of their term of office.All of our current directors (except our outside directors) were elected by our shareholders at our annual general meeting of shareholders held in December 2010. We do not follow the requirements of the NASDAQ Listing Rules with regard to the nomination process of directors, and instead, we follow Israeli law and practice, in accordance with which our directors are recommended by our board of directors for election by our shareholders.See below in this Item 16G. “Corporate Governance.” Outside and Independent Directors Outside Directors.Under the Israeli Companies Law, companies incorporated under the laws of the State of Israel whose shares have been offered to the public are required to appoint at least two outside directors.The Israeli Companies Law provides that a person may not be appointed as an outside director if the person, or the person’s relative, partner, employer or an entity under that person’s control, has or had during the two years preceding the date of appointment any affiliation with the company, or any entity controlling, controlled by or under common control with the company.The term “relative” means a spouse, sibling, parent, grandparent, child or child of spouse or spouse of any of the above.The term affiliation includes: · an employment relationship; · a business or professional relationship maintained on a regular basis; · control; and · service as an officer holder, excluding service as an outside director of a company that is offering its shares to the public for the first time. In addition, no person may serve as an outside director if the person’s position or other activities create, or may create, a conflict of interest with the person’s responsibilities as director or may otherwise interfere with the person’s ability to serve as director.If, at the time an outside director is appointed all members of the board of directors are of the same gender, then that outside director must be of the other gender.A director of one company may not be appointed as an outside director of another company if a director of the other company is acting as an outside director of the first company at such time. 38 At least one of the outside directors elected must have “accounting and financial expertise” and any other outside director must have “accounting and financial expertise” or “professional qualification,” as such terms are defined by regulations promulgated under the Israeli Companies Law. Outside directors are elected by shareholders.The shareholders voting in favor of their election must include at least one-third of the shares of the non-controlling shareholders of the company who voted on the matter.This minority approval requirement need not be met if the total shareholdings of those non-controlling shareholders who vote against their election represent 1% or less of all of the voting rights in the company. In general, outside directors serve for a three-year term, which may be renewed for only one additional three-year term.Outside directors can be removed from office only by the same special percentage of shareholders as can elect them, or by a court, and then only if the outside directors cease to meet the statutory qualifications with respect to their appointment or if they violate their duty of loyalty to the company. Any committee of the board of directors must include at least one outside director and the audit committee must include all of the outside directors.An outside director is entitled to compensation as provided in regulations adopted under the Israeli Companies Law and is otherwise prohibited from receiving any other compensation, directly or indirectly, in connection with such service. Independent Directors.In general,NASDAQ Listing Rules require that the board of directors of a NASDAQ-listed company have a majority of independent directors, within the meaning of the NASDAQ Listing Rules, and our audit committee must have at least three members and be comprised only of independent directors, each of whom satisfies the respective “independence” requirements of the Securities and Exchange Commission and NASDAQ.However, foreign private issuers, such as our company, may follow certain home country corporate governance practices instead of certain requirements of the NASDAQ Listing Rules.A foreign private issuer that elects to follow a home country practice instead of such requirements must submit to NASDAQ in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws.On March, 31, 2009, we provided NASDAQ with a notice of non-compliance with respect to the requirement to maintain a majority of independent directors, within the meaning of the NASDAQ Listing Rules.Instead, under Israeli law and practice, we are required to appoint at least two outside directors, within the meaning of the Israeli Companies Law, to our Board of Directors.In addition, in accordance with the rules of the Securities and Exchange Commission and NASDAQ, we have the mandated three independent directors, as defined by the rules of the Securities and Exchange Commission and NASDAQ, on our audit committee. An Israeli company, whose shares are publicly traded, may elect to adopt a provision in its articles of association pursuant to which a majority of its board of directors will constitute individuals complying with certain independence criteria prescribed by the Israeli Companies Law.We have not included such a provision in our articles of association. Our Board of Directors has determined that Mr. Eytan Barak and Ms. Varda Trivaks both qualify as independent directors under the rules of the Securities and Exchange Commission and NASDAQ and as outside directors under the requirements of the Israeli Companies Law.Our Board of Directors has further determined that each of Messrs. Steven Glusband and Yaacov Goldman qualifies as an independent director under the requirements of the Securities and Exchange Commission and NASDAQ. Audit Committee Our audit committee, which was established in accordance with Section 114 of the Israeli Companies Law and Section 3(a)(58)(A) of the Exchange Act, assists our board of directors in overseeing the accounting and financial reporting processes of our company and audits of our financial statements, including the integrity of our financial statements, compliance with legal and regulatory requirements, our independent public accountants’ qualifications and independence, the performance of our internal audit function and independent public accountants, finding any defects in the business management of our company and proposing to the board of directors ways to correct such defects, and such other duties as may be directed by our board of directors.The responsibilities of the audit committee also include approving related-party transactions as required by law.Under Israeli law an audit committee may not approve an action or a transaction with a controlling shareholder, or with an office holder, unless at the time of approval two outside directors are serving as members of the audit committee and at least one of the outside directors was present at the meeting in which an approval was granted. 39 Our audit committee consists of three members of our Board of Directors who satisfy the respective “independence” requirements of the Securities and Exchange Commission, NASDAQ and Israeli law for audit committee members.Our audit committee is currently composed of Messrs. Eytan Barak and Yaacov Goldman and Ms. Varda Trivaks.Our Board of Directors has determined that Mr. Goldman qualifies as an audit committee financial expert.The audit committee meets at least once each quarter. Internal Audit Under the Israeli Companies Law, the board of directors of a public company must appoint an internal auditor nominated by the audit committee.A person who does not satisfy the Israeli Companies Law’s independence requirements may not be appointed as an internal auditor.The role of the internal auditor is to examine, among other things, the compliance of the company’s conduct with applicable law and orderly business practice.Mr. Doron Cohen of Fahn Kanne & Co., the Israeli member firm of Grant Thornton International Ltd., serves as our internal auditor. Directors’ Service Contracts There are no arrangements or understandings between us and any of our subsidiaries, on the one hand, and any of our directors, on the other hand, providing for benefits upon termination of their employment or service as directors of our company or any of our subsidiaries. Approval of Related Party Transactions Under Israeli Law Fiduciary Duties of Office Holders The Israeli Companies Law codifies the fiduciary duties that “office holders,” including directors and executive officers, owe to a company.An “office holder” is defined in the Israeli Companies Law as a director, general manager, chief business manager, deputy general manager, vice general manager, other manager directly subordinate to the general manager or any other person assuming the responsibilities of any of the foregoing positions without regard to such person’s title.An office holder’s fiduciary duties consist of a duty of care and a duty of loyalty.The duty of care requires an office holder to act at a level of care that a reasonable office holder in the same position would employ under the same circumstances.This includes the duty to utilize reasonable means to obtain (i) information regarding the appropriateness of a given action brought for his approval or performed by him by virtue of his position and (ii) all other information of importance pertaining to the foregoing actions.The duty of loyalty includes (i) avoiding any conflict of interest between the office holder’s position in the company and any other position he holds or his personal affairs, (ii) avoiding any competition with the company’s business, (iii) avoiding exploiting any business opportunity of the company in order to receive personal gain for the office holder or others, and (iv) disclosing to the company any information or documents relating to the company’s affairs that the office holder has received due to his position as an office holder. Disclosure of Personal Interests of an Office Holder The Israeli Companies Law requires that an office holder promptly, and no later than the first board meeting at which such transaction is considered, disclose any personal interest that he or she may have and all related material information known to him or her and any documents in their position, in connection with any existing or proposed transaction by us.In addition, if the transaction is an extraordinary transaction, that is, a transaction other than in the ordinary course of business, other than on market terms, or likely to have a material impact on the company’s profitability, assets or liabilities, the office holder must also disclose any personal interest held by the office holder’s spouse, siblings, parents, grandparents, descendants, spouse’s descendants and the spouses of any of the foregoing, or by any corporation in which the office holder or a relative is a 5% or greater shareholder, director or general manager or in which he or she has the right to appoint at least one director or the general manager. 40 Approval of Transactions with Office Holders Under the Israeli Companies Law, all arrangements as to compensation of office holders who are not directors require approval by the board of directors, and exculpation, insurance and indemnification of, or an undertaking to, indemnify an office holder who is not a director requires both board of directors and audit committee approval.The compensation of office holders who are directors must be approved by our audit committee, board of directors and shareholders. Some transactions, actions and arrangements involving an office holder (or a third party in which an office holder has an interest) must be approved by the board of directors or as otherwise provided for in a company’s articles of association, however, a transaction that is adverse to the company’s interest may not be approved.In some cases, such a transaction must be approved by the audit committee and by the board of directors itself, and under certain circumstances shareholder approval may be required.A director who has a personal interest in a transaction that is considered at a meeting of the board of directors or the audit committee may not be present during the board of directors or audit committee discussions and may not vote on the transaction, unless the transaction is not an extraordinary transaction or the majority of the members of the board or the audit committee have a personal interest, as the case may be.In the event the majority of the members of the board of directors or the audit committee have a personal interest, then the approval of the general meeting of shareholders is also required. Disclosure of Personal Interests of a Controlling Shareholder; Approval of Transactions with Controlling Shareholders The disclosure requirements that apply to an office holder also apply to a transaction in which a controlling shareholder of the company has a personal interest.The Israeli Companies Law provides that an extraordinary transaction with a controlling shareholder or an extraordinary transaction with another person in whom the controlling shareholder has a personal interest or a transaction with a controlling shareholder or his relative regarding terms of service and employment, must be approved by the audit committee, the board of directors and shareholders.The shareholder approval for such a transaction must include at least one-third of the shareholders who have no personal interest in the transaction who voted on the matter (not including abstentions).The transaction can be approved by shareholders without this one-third approval if the total shareholdings of those shareholders who have no personal interest and voted against the transaction do not represent more than one percent of the voting rights in the company. Under the Companies Regulations (Relief from Related Party Transactions), 5760-2000, promulgated under the Israeli Companies Law, as amended, certain extraordinary transactions between a public company and its controlling shareholder(s) do not require shareholder approval.In addition, under such regulations, directors’ compensation and employment arrangements in a public company do not require the approval of the shareholders if both the audit committee and the board of directors agree that such arrangements are solely for the benefit of the company or if the directors’ compensation does not exceed the maximum amount of compensation for outside directors determined by applicable regulations.Also, employment and compensation arrangements for an office holder that is a controlling shareholder of a public company do not require shareholder approval if certain criteria are met.The foregoing exemptions from shareholder approval will not apply if one or more shareholders holding at least 1% of the issued and outstanding share capital of the company or of the company’s voting rights, objects to the use of these exemptions provided that such objection is submitted to the company in writing not later than fourteen days from the date of the filing of a report regarding the adoption of such resolution by the company pursuant to the requirements of the Israeli Securities Law.If such objection is duly and timely submitted, then the transaction or compensation arrangement of the directors will require shareholders’ approval as detailed above. The Israeli Companies Law provides that an acquisition of shares in a public company must be made by means of a tender offer if as a result of the acquisition the purchaser would become a 25% or greater shareholder of the company. This rule does not apply if there is already another 25% or greater shareholder of the company.Similarly, the Israeli Companies Law provides that an acquisition of shares in a public company must be made by means of a tender offer if as a result of the acquisition the purchaser would hold greater than a 45% interest in the company, unless there is another shareholder holding more than a 45% interest in the company.These requirements do not apply if, in general, the acquisition was made in a private placement that received shareholder approval, (i) was from a 25% or greater shareholder of the company which resulted in the acquirer becoming a 25% or greater shareholder of the company, if there is not already a 25% or greater shareholder of the company, or (ii) was from a shareholder holding a 45% interest in the company which resulted in the acquirer becoming a holder of a 45% interest in the company if there is not already a 45% or greater shareholder of the company. 41 If, as a result of an acquisition of shares, the acquirer will hold more than 90% of a public company’s outstanding shares or a class of shares, the acquisition must be made by means of a tender offer for all of the outstanding shares or a class of shares.If less than 5% of the outstanding shares are not tendered in the tender offer, all the shares that the acquirer offered to purchase will be transferred to the acquirer.The Israeli Companies Law provides for appraisal rights if any shareholder files a request in court within three months following the consummation of a full tender offer.If more than 5% of the outstanding shares are not tendered in the tender offer, then the acquirer may not acquire shares in the tender offer that will cause his shareholding to exceed 90% of the outstanding shares. Exculpation, Indemnification and Insurance of Directors and Officers Exculpation of Office Holders.The Israeli Companies Law provides that an Israeli company cannot exculpate an office holder from liability with respect to a breach of his or her duty of loyalty.If permitted by its articles of association, a company may exculpate in advance an office holder from his or her liability to the company, in whole or in part, with respect to a breach of his or her duty of care.However, a company may not exculpate in advance a director from his or her liability to the company with respect to a breach of his duty of care in the event of distributions. Insurance of Office Holders.Israeli law provides that a company may, if permitted by its articles of association, enter into a contract to insure its office holders for liabilities incurred by the office holder with respect to an act or omission performed in his or her capacity as an office holder, as a result of: (i) a breach of the office holders duty of care to the company or another person; (ii) a breach of office holders duty of loyalty to the company, provided that the office holder acted in good faith and had reasonable cause to assume that the act would not prejudice the company’s interests; and (iii) a financial liability imposed upon the office holder in favor of another person. Indemnification of Office Holders.Under Israeli law a company may, if permitted by its articles of association, indemnify an office holder for acts or omissions performed by the office holder in such capacity for (a) monetary liability imposed upon the office holder in favor of another person pursuant to a court judgment, including a settlement or an arbitration award approved by a court; (b) reasonable litigation expenses, including attorney’s fees, actually incurred by the office holder as a result of an investigation or proceeding instituted against him or her by a competent authority, provided that such investigation or proceeding concluded without the filing of an indictment against the office holder or the imposition of any monetary liability in lieu of criminal proceedings, or concluded without the filing of an indictment against the office holder and a monetary liability was imposed on him or her in lieu of criminal proceedings with respect to a criminal offense that does not require proof of criminal intent; and (c) reasonable litigation expenses, including attorneys’ fees, actually incurred by the office holder or imposed upon the office holder by a court: (i) in an action, suit or proceeding brought against the office holder by or on behalf of the company or another person, (ii) in connection with a criminal action in which the office holder was acquitted, or (iii) in connection with a criminal action in which the office holder was convicted of a crime that does not require proof of criminal intent. Israeli law provides that a company’s articles of association may permit the company to (a) indemnify an office holder retroactively, following a determination to this effect made by the company after the occurrence of the event in respect of which the office holder will be indemnified; and (b) undertake in advance to indemnify an office holder, except that with respect to a monetary liability imposed on the office holder by any judgment, settlement or court-approved arbitration award, the undertaking must be limited to types of occurrences, which, in the opinion of the company’s board of directors, are, at the time of the undertaking, foreseeable due to the company’s activities and to an amount or standard that the board of directors has determined is reasonable under the circumstances. Limitations on Exculpation, Insurance and Indemnification.These provisions are specifically limited in their scope by Israeli law, which provides that a company may not indemnify an office holder, nor exculpate an office holder, nor enter into an insurance contract which would provide coverage for any monetary liability, incurred as a result of certain improper actions. 42 The term “office holder” of a company includes a director, general manager, chief business manager, deputy general manager, vice general manager, or any person filling any of these positions in a company even if he or she holds a different title, and also includes any other manager directly subordinate to the general manager. Pursuant to the Israeli Companies Law, exculpation of, procurement of insurance coverage for, and an undertaking to indemnify or indemnification of, our office holders must be approved by our audit committee and our board of directors and, if the office holder is a director, also by our shareholders. Our Articles of Association allow us to insure, indemnify and exempt our office holders, to the fullest extent permitted by the provisions of the Israeli Companies Law.We maintain a directors’ and officers’ liability insurance policy with a per claim and aggregate coverage limit of $5 million, including legal costs incurred in Israel.We have provided several of our directors and officers a letter of indemnification for liabilities or expenses incurred as a result of their acts in their capacity as directors and officers of our company, in an aggregate amount not to exceed $3 million. Recent Amendment to the Israeli Companies Law In March 2011, the Israeli Parliament adopted Amendment No. 16 to the Israeli Companies Law, or Amendment No. 16, which implements a comprehensive reform in corporate governance in Israel.Most of the provisions of Amendment No. 16 will become effective on May 14, 2011 and the remainder will become effective on September 15, 2011.A summary of the principal changes introduced by Amendment No. 16 is set forth below: · A higher shareholder approval threshold was adopted to permit a chief executive officer to also serve as chairman of the board and vice versa, and a prohibition was adopted on the chairman’s ability to serve the company in any capacity other than as the chief executive officer; · The majority of the members of the audit committee is now required to be “independent” (as such term is defined under the Israeli Companies Law); the chairman of the audit committee is required to be an outside director, and the following are disqualified from serving as members of the audit committee: the chairman, any director employed by the company or by its controlling shareholder or by an entity controlled by the controlling shareholder, a director who regularly provides services to the company or to its controlling shareholder or to an entity controlled by the controlling shareholder, and any director who derives most of his/her income from the controlling shareholder; · The functions to be performed by the audit committee were expanded to include, among others the following: determination whether certain related party actions and transactions are “material” or “extraordinary” in connection with their approval procedures, to assess the scope of work and compensation of the company’s independent accountant, to assess the company’s internal audit system and the performance of its internal auditor and to set whistle blower procedures (including protections afforded to whistle blowers); · The threshold to elect outside directors was increased, such that the election of outside directors now requires a majority vote at a shareholders’ meeting, provided that either: at least a majority (previously, one-third) of the shares of non-controlling shareholders voted at the meeting on the matter vote in favor of the election of the outsider director, or the total number of shares of non-controlling shareholders voted against the election of the outside director does not exceed 2% (previously, 1%) of the voting rights in the company; · The independence requirements of outside directors were enhanced such that an individual may not be appointed as an outside director in a company that does not have a controlling shareholder, in the event that he has affiliation, at the time of his appointment, to the chairman, chief executive officer, a 5% shareholder or the chief financial officer; in addition, an individual may not be appointed as an outside director if his relative, partner, employer, supervisor, or an entity he controls, has other than negligible business or professional relations with any of the persons with which the outside director himself may not be affiliated in order to qualify as an outside director; 43 · Outside directors may be re-elected following the initial term for an additional term by means of one of the following mechanisms: (i) the board of directors proposed the nominee and his appointment was approved by the shareholders in the manner required to appoint outside directors for their initial term (which was the only available way to re-elect external directors prior to the adoption of Amendment No. 16), or (ii) a shareholder holding 1% or more of the voting rights proposed the nominee, and the nominee is approved by a majority of the votes cast by the shareholders of the company on the matter, excluding the votes of any controlling shareholder and those who have a personal interest in the matter as a result of their relationship with any controlling shareholder, provided that, the aggregate votes cast by shareholders who are not controlling shareholders and do not have a personal interest in the matter as a result of their relationship with the controlling shareholders in favor of the nominee constitute more than 2% of the voting rights in the company; · The terms of employment of an officer now require the approval of the audit committee as well as the board of directors; · The threshold to approve extraordinary transactions with a controlling shareholder or in which a controlling shareholder has a personal interest was increased, such that: (i) at least a majority (previously one-third) of the votes cast by shareholders who have no personal interest in the transaction and who vote on the matter are voted in favor of the transaction, or (ii) the votes cast by shareholders who have no personal interest in the transaction voted against the transaction do not represent more than 2% (previously 1%) of the voting rights in the company; in addition, any such extraordinary transaction whose term is more than three years, require approval as described above every three years, unless (with respect to transactions not involving management fees) the audit committee approves that a longer term is reasonable under the circumstances; · With respect to full tender offers (tender offers for the acquisition of all outstanding shares in a company), the time-frame for a shareholder to a request appraisal rights with respect to the tender offer was extended from three to six months following the consummation of a tender, but it is now permitted for the acquirer to elect that any shareholder tendering his shares will not be entitled to appraisal rights. D. Employees On December 31, 2010, we and our consolidated subsidiaries employed 80 persons, of which 16 persons were employed in research and development, 37 in training and technical support, nine in sales and marketing and 18 in operations and administration.As of December 31, 2010, 29 of our employees were located in Israel, 47 of our employees were located in the United States and four of our employees were located in Hong Kong. On December 31, 2009, we and our consolidated subsidiaries employed 88 persons, of which 18 persons were employed in research and development, 44 in training and technical support, eight in sales and marketing and 18 in operations and administration.As of December 31, 2009, 31 of our employees were located in Israel, 53 of our employees were located in the United States and four of our employees were located in Hong Kong. On December 31, 2008, we and our consolidated subsidiaries employed 108 persons, of which 25 persons were employed in research and development, 52 in training and technical support, 11 in sales and marketing and 20 in operations and administration.As of December 31, 2008, 39 of our employees were located in Israel, 55 of our employees were located in the United States, four of our employees were located in Hong Kong and ten of our employees were located in Brazil. Certain provisions of the collective bargaining agreements between the Histadrut (General Federation of Labor in Israel) and the Coordination Bureau of Economic Organizations (including the Industrialists Association) are applicable to our employees by order of the Israeli Ministry of Labor.These provisions concern mainly the length of the workday, minimum daily wages for professional workers, contributions to a pension fund, insurance for work-related accidents, procedures for dismissing employees, determination of severance pay and other conditions of employment.We generally provide our employees with benefits and working conditions beyond the required minimums. 44 Cost of living adjustment of employees’ wages is determined on a nationwide basis and are legally binding, if and when applied.Israeli employers and employees are required to pay predetermined amounts to the National Insurance Institute, which is similar to the United States Social Security Administration.In 2010, payments to the National Insurance Institute amounted to approximately 15% of wages, of which approximately two-thirds was contributed by employees with the balance contributed by the employer. Pursuant to Israeli law, we are legally required to pay severance benefits upon certain circumstances, including the retirement or death of an employee or the termination of employment of an employee without due cause.Pursuant to an order issued in December 2007 by the Israeli Minister of Industry, Trade and Labor, new provisions relating to pension arrangements in the collective bargaining agreements between the Histadrut (General Federation of Labor in Israel) and the Coordination Bureau of Economic Organizations (the Israeli federation of employers’ organizations) apply to all employees in Israel, including our Israeli employees.According to such provisions, all employees employed for at least six months are entitled to pension benefits to be funded by preset monthly contributions of the employee and the employer.We partly satisfy this obligation by contributing approximately 8.3% of between 80%-100% of the employee’s annual gross salary to a fund known as “Managers’ Insurance” or to pension fund.This fund provides a combination of savings plans, insurance and severance pay benefits to the employee, giving the employee a lump sum payment upon retirement and a severance payment, if legally entitled, upon termination of employment.The remaining part of this obligation is presented in our balance sheet as the difference between the “accrued severance pay” and “severance pay fund.” E. Share Ownership The following table sets forth certain information as of March 31, 2011 regarding the beneficial ownership of our ordinary shares by each of our directors and executive officers.The number of ordinary shares beneficially owned set forth in the table and the footnotes to the table have been adjusted to reflect the one-for-two reverse stock split that was effected on March 2, 2010. Name Number of Ordinary Shares Beneficially Owned Percentage of Outstanding Ordinary Shares Chaim Mer % Eytan Bar % Alon Mualem * Isaac Ben-Bassat % Eytan Barak Roger Challen % Steven J. Glusband * Yaacov Goldman Lior Salansky % Ms. Varda Trivaks * Less than 1%. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.Ordinary shares relating to options currently exercisable or exercisable within 60 days of the date of this table are deemed outstanding for computing the percentage of the person holding such securities but are not deemed outstanding for computing the percentage of any other person.Except as indicated by footnote, and subject to community property laws where applicable, the persons named in the table above have sole voting and investment power with respect to all shares shown as beneficially owned by them. 45 The percentages shown are based on 4,459,057 ordinary shares (excluding 5,400 ordinary shares held as treasury stock) issued and outstanding as of March 31, 2011. Based solely upon a Schedule 13D/A filed with the SEC on May 26, 2009.Mr. Chaim Mer and his wife, Mrs. Dora Mer, are the record holders of 179,808 ordinary shares and the beneficial owners of 872,226 ordinary shares through their controlling interest in Mer Ofekim Ltd., 5,770 ordinary shares through their controlling interest in Mer Services Ltd. and 48 ordinary shares through their controlling interest in Mer & Co. (1982) Ltd. Based upon a Schedule 13D filed with the Securities and Exchange Commission on October 10, 2008 and other information available to the company.Includes (i) 48,554 ordinary shares owned of record by Mr. Bar; and (ii) 50,000 ordinary shares subject to currently exercisable stock options granted to Mr. Bar, with an exercise price of $1.94 per share that expire on May 2014. Based upon a Schedule 13D/A filed with the SEC on October 30, 2008 and other information available to the company.Includes 29,584 ordinary shares owned of record by Mr. Ben-Bassat and 315,023 ordinary shares owned of record by Ron Dan Investments Ltd., a company controlled by Mr. Ben-Bassat. The 1,087,308 ordinary shares are held of record by The Info Group, Inc., a Massachusetts corporation controlled by Mr. Roger Challen.Accordingly, Mr. Roger Challen may be deemed to have the sole voting and dispositive power as to the ordinary shares held of record by The Info Group, Inc. Based upon a Schedule 13D/A filed with the SEC on October 7, 2008 and other information available to the company. Stock Option Plans 2003 Israeli Share Option Plan Under our 2003 Israeli Share Option Plan, or the 2003 Plan, options to purchase up to an aggregate 446,958 post- reverse split ordinary shares may be granted to directors, employees, consultants, advisors, service providers, controlling shareholders and other persons not employed by us or by our affiliates.Any options which are canceled or forfeited within the option period will become available for future grants.The 2003 Plan will terminate in 2013, unless earlier terminated by the Board of Directors. Options to Israeli employees, directors and officers, other than controlling shareholders (as such term is defined in the Israeli Income Tax Ordinance), under the 2003 Plan may only be granted under Section 102 of the Israeli Income TaxOrdinance [New Version] - 1961, or Section 102, as amended as of January 1, 2003.Section 102 as amended affords certain tax advantages with respect to option grants to employees and directors. Under amended Section 102, options granted pursuant to Section 102 may be designated as “Approved 102 Options” or “Unapproved 102 Options.”An Approved 102 Option may either be classified as a capital gains option or an ordinary income option.We elected to initially grant our options pursuant to Section 102 as capitals gain options.Such election is effective as of the first date of grant of such capital gains options under the 2003 Plan and shall remain in effect at least until the lapse of one year following the end of the tax year during which we first granted capital gains options.All Approved 102 Options (or the ordinary shares issued upon exercise thereof) must be held in trust by a trustee for the requisite holding period under Section 102 in order to benefit from the certain tax advantages.We may also grant Unapproved 102 Options, which do not have any tax benefit and are not held by a trustee.Options granted under Section 102 are taxed on the date of sale of the exercised ordinary shares and/or the date of the release of the options or such exercised ordinary shares from the trust. 46 The 2003 Plan is administered by the Board of Directors or a committee of the Board of Directors, if appointed, which has the authority, subject to applicable law, to determine, the persons to whom options will be granted, the terms and conditions of the respective options, including the time and the extent to which the options may be exercised, may designate the type of options, make an election as to the type of Approved 102 Option.The exercise price of options granted under the 2003 Plan will be based on the fair market value of our ordinary shares and is determined by the Board of Directors or the committee at the time of the grant. Options granted under the 2003 Plan are not assignable or transferable by an optionee, other than by will or by laws of descent and distribution, and during the lifetime of an optionee may be exercised only by the optionee or by the optionee’s legal representative.Such options may be exercised as long as the optionee is employed by, or providing services to us or any of our affiliates, to the extent the options have vested. During 2010, options to purchase an aggregate of 30,000 post-reverse split ordinary shares were granted under the 2003 Plan at an average exercise price of $1.22 per share, and no options were exercised.At December 31, 2010, options to purchase 137,500 post-reverse split ordinary shares were outstanding under the 2003 Plan, exercisable at an average exercise price of $1.99 per share. 2006 Stock Option Plan In June 2006, we adopted our 2006 Stock Option Plan, or the 2006 Plan, under which up to 200,000 post-reverse split ordinary shares may be issued (subject to standard adjustments) to employees, officers and non-employee directors of ours and our affiliates.Ordinary shares as to which an option granted under the 2006 Plan has not been exercised at the time of its expiration, cancellation or forfeiture may again be subject to new awards under the 2006 Plan.The total number of ordinary shares with respect to which options may be granted to any eligible employee during any period of 12 consecutive months may not exceed 50,000 post-reverse split ordinary shares (subject to adjustment as provided in the 2006 Plan). The 2006 Plan will be administered by our Board of Directors or to the extent permitted by Israeli law, a Compensation Committee of our Board of Directors, if established by our Board of Directors at its discretion.All references below to the “Committee” refer to the Board of Directors or compensation committee established by our Board of Directors, as applicable.The Committee will have the authority, in its discretion, to establish from time to time guidelines or regulations for the administration of the 2006 Plan, to interpret the 2006 Plan, and to make all determinations it considers necessary or advisable for the administration of the 2006 Plan, in addition to the other responsibilities and powers assigned to the Committee in the 2006 Plan.All decisions, actions or interpretations of the Committee under the 2006 Plan will be final, conclusive and binding upon all parties. Each option granted under the 2006 Plan will be either an option intended to be treated as an “incentive stock option,” within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended, or the Code, or an option that will be treated as a “non-qualified stock option.”No incentive stock may be granted to any individual who is not an eligible employee of our company or a “subsidiary” within the meaning of the Code.No incentive stock option may be granted to an employee if, as of the date of grant of such option, such employee owns stock possessing more than ten percent of the total combined voting power of all classes of stock of our company or any affiliated company, a “10% Holder,” unless (a) the exercise price per share under such option is at least 110% of the fair market value of an ordinary share determined as of the date of grant of such option, and (b) such option is not exercisable after the expiration of five years from the date of grant of such option.No incentive stock option may be granted under the 2006 Plan after the ten year anniversary of its adoption. In no event may the term of any option exceed ten years from the date of grant of the option.However, in no event may the term of any option granted to a 10% Holder exceed five years from the date of grant of the option.No option may be exercised after its expiration. Each option granted under the 2006 Plan will become exercisable, in whole or in part, at such time or times during its term as the instrument evidencing the grant of such option may specify. The price at which ordinary shares may be purchased upon any exercise of an option granted under the 2006 Plan will be the price per share determined by the Committee, and specified in the instrument evidencing the grant of such option, but in no event may the exercise price per share be less than (i) the fair market value of an ordinary share determined as of the date of grant of the option, or (ii), if greater, the par value of an ordinary share.However, with respect to an option granted to a 10% Holder, in no event may the exercise price per share be less than 110% of the fair market value of our ordinary shares determined as of the date of grant of such option. 47 Options granted under the 2006 Plan are nontransferable, other than by will or the laws of descent and distribution, and may be exercised during the grantee’s lifetime only by the grantee.However, if the instrument evidencing the grant of an option other than an incentive stock option so provides, the grantee may transfer his or her rights with respect to such option or any portion thereof, without consideration, to any “family member,” as such term is defined in the 2006 Plan. The terms and conditions of an option grant may not be waived or amended without the consent of the grantee if it would adversely affect, to any material extent, any of the rights or obligations of the grantee with respect to such grant, or in the case of any option that was intended to constitute an incentive stock option, if such waiver or amendment would cause such option to fail to be treated as an incentive stock option. Our Board of Directors may, with prospective or retroactive effect, amend, suspend or terminate the 2006 Plan or any portion of the 2006 Plan at any time.However, no amendment, suspension or termination of the 2006 Plan may adversely affect the rights of any grantee with respect to any options previously granted to the grantee without his or her written consent.Also, no amendment which constitutes a “material revision” of the 2006 Plan, within the meaning of such term under NASDAQ rules, may be effective unless approved by our shareholders in the manner required by such rules and by applicable law. During 2010, no options were granted under the 2006 Plan and no options were exercised.At December 31, 2010, options to purchase 151,500 post-reverse split ordinary shares were outstanding under the 2006 Plan, exercisable at an average exercise price of $2.18 per share. ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS A. Major Shareholders The following table sets forth certain information as of March 31, 2011 regarding the beneficial ownership by all shareholders known to us to own beneficially 5.0% or more of our ordinary shares:The number of ordinary shares beneficially owned set forth in the table and the footnotes to the table have been adjusted to reflect the one-for-two reverse stock split that was effected on March 2, 2010. Name Number of Ordinary Shares Beneficially Owned Percentage of Outstanding OrdinaryShares The Info Group, Inc. % Chaim Mer and Dora Mer % Lior Salansky % Isaac Ben-Bassat % Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.Ordinary shares relating to options currently exercisable or exercisable within 60 days of the date of this table are deemed outstanding for computing the percentage of the person holding such securities but are not deemed outstanding for computing the percentage of any other person.Except as indicated by footnote, and subject to community property laws where applicable, the persons named in the table above have sole voting and investment power with respect to all shares shown as beneficially owned by them. The percentages shown are based on 4,459,057 ordinary shares (excluding 5,400 ordinary shares held as treasury stock) issued and outstanding as of March 31, 2011. 48 The Info Group, Inc. is a Massachusetts corporation controlled by Mr. Roger Challen.Accordingly, Mr. Roger Challen may be deemed to have the sole voting and dispositive power as to the ordinary shares of the Issuer held of record by The Info Group, Inc. Based solely upon a Schedule 13D/A filed with the SEC on May 26, 2009.Mr. Chaim Mer and his wife, Mrs. Dora Mer, are the record holders of 179,808 ordinary shares and the beneficial owners of 872,226 ordinary shares through their controlling interest in Mer Ofekim Ltd., 5,770 ordinary shares through their controlling interest in Mer Services Ltd. and 48 ordinary shares through their controlling interest in Mer & Co. (1982) Ltd. Based upon a Schedule 13D/A filed with the SEC on October 7, 2008 and other information available to the company. Based upon a Schedule 13D/A filed with the SEC on October 30, 2008 and other information available to the company.Includes 29,584 ordinary shares owned of record by Mr. Ben-Bassat and 315,023 ordinary shares owned of record by Ron Dan Investments Ltd., a company controlled by Mr. Ben-Bassat. Significant Changes in the Ownership of Major Shareholders On February 11, 2008, we issued in a private placement 375,000 post-reverse split ordinary shares to Mr. Lior Salansky for a total consideration of $750,000.On February 21, 2008, Mr. Lior Salansky filed a Schedule 13D with the Securities and Exchange Commission reflecting ownership of 521,030 post-reverse split, or 15.97%, of our ordinary shares.On October 7, 2008, Mr. Lior Salansky filed a Schedule 13D/A with the Securities and Exchange Commission reflecting ownership of 595,140 post-reverse split, or 17.7%, of our ordinary shares. On September 29, 2008, we completed a private placement of 109,745 post-reverse split of our ordinary shares for aggregate proceeds of $250,000, with Mr. Lior Salansky, our President, who is also a director and a principal shareholder, Mr. Isaac Ben-Bassat a director, and Mr. Eytan Bar, our chief executive officer.On October 10, 2008, Mr. Eytan Bar filed a Schedule 13D with the Securities and Exchange Commission reflecting ownership of 183,854 post-reverse split, or 5.3%, of our ordinary shares.On October 30, 2008, Mr. Ben-Bassat filed a Schedule 13D/A with the Securities and Exchange Commission reflecting ownership of 388,505 post-reverse split, or 11.6%, of our ordinary shares.See paragraph above for Schedule 13D/A filed by Mr. Lior Salansky on October 7, 2008. On December 30, 2008, we completed the acquisition of certain assets and liabilities of AnchorPoint, a Massachusetts-based provider of TEM solutions.The aggregate consideration paid for the acquisition was the issuance of 1,087,308 of our post-reverse split ordinary shares, or 24.4% of our outstanding shares on a post-transaction basis.AnchorPoint changed its name to The Info Group, Inc. following the completion of the transaction.The Info Group, Inc. is controlled by Mr. Roger Challen, who may be deemed to have the sole voting and dispositive power as to the ordinary shares held of record by The Info Group, Inc. On February 14, 2008, Dana Optimum Investments Ltd., Roni Ben-David and Aliza Ben-David jointly filed a Schedule 13G with the Securities and Exchange Commission reflecting beneficial ownership of382,482 post-reverse split, or 11.72%, of our ordinary shares.On June 16, 2008, such reporting persons filed Amendment No. 1 to Schedule 13G with the Securities and Exchange Commission reflecting beneficial ownership of490,950 post-reverse split, or 15.05%, of our ordinary shares. On January 29, 2009, such reporting persons filed Amendment No. 2 to Schedule 13G with the Securities and Exchange Commission reflecting beneficial ownership of638,403 post-reverse split, or 14.32%, of our ordinary shares.On February 1, 2010, such reporting persons filed Amendment No. 3 to Schedule 13G with the Securities and Exchange Commission reflecting beneficial ownership of702,675 post-reverse split, or 15.76%, of our ordinary shares.On December 13, 2010, such reporting persons filed Amendment No. 4 to Schedule 13G with the Securities and Exchange Commission reflecting beneficial ownership of less than 5.0% of our ordinary shares. Major Shareholders Voting Rights Our major shareholders do not have different voting rights. 49 Record Holders Based on a review of the information provided to us by our transfer agent, as of March 31, 2011, there were 109 holders of record of our ordinary shares, of which60 record holders holding approximately 61% of our ordinary shares had registered addresses in the United States.These numbers are not representative of the number of beneficial holders of our shares nor are they representative of where such beneficial holders reside, since many of these ordinary shares were held of record by brokers or other nominees (including one U.S. nominee company, CEDE & Co., which held approximately 38% of our outstanding ordinary shares as of such date). B. Related Party Transactions Mrs. Dora Mer, the wife of Chaim Mer, provides legal services through the Israeli law firm of M. Firon & Co., Advocates and Notaries.We may cancel the agreement with M. Firon & Co. upon thirty (30) days’ prior notice.On April 2, 2008, our Audit Committee and Board of Directors approved our engagement of the services of Mrs. Dora Mer, for a monthly retainer in the amount of $5,000.Mrs. Mer voluntarily reduced her monthly retainer to $4,250 from December 1, 2008 until February 28, 2010 and has temporarily further reduced her monthly retainer to $2,500 since March 1, 2010. Our subsidiaries, MTS Asia Ltd. and MTS IntegraTRAK, entered into an agreement with C. Mer Industries Ltd, or C. Mer, pursuant to which they distribute and support certain of C. Mer’s products and provide certain services on behalf of C. Mer.Generally, C. Mer compensates MTS Asia Ltd. for these activities at cost plus 10% and compensates MTS IntegraTRAK at cost plus 5%. There were no transactions under this agreement during 2008, 2009 and 2010.C. Mer is a publicly traded company controlled by Mr. Mer, he has been the Chairman of its Board of Directors since 1988 and served as its President and Chief Executive Officer from 1988 until January 2005.Presently, the only service provided to us by C. Mer is our participation in its umbrella liability insurance coverage.We believe that the terms under which C. Mer provides such participation to us is on a basis no less favorable than could be obtained from an unaffiliated third party. On February 11, 2008, we issued in a private placement 375,000 post-reverse split ordinary shares to Mr. Lior Salansky, a director and our former President, for a total consideration of $750,000. On September 29, 2008, we completed a private placement of 109,745 of our post-reverse split ordinary shares for aggregate proceeds of $250,000, with Mr. Salansky, Mr. Isaac Ben-Bassat, a director, and Mr. Eytan Bar, our chief executive officer. Since January 1, 2009 and as part of the acquisition of certain assets and liabilities of AnchorPoint’s TEM solutions, we have received certain services from Data Distributors, Inc., a company controlled by Mr. Roger Challen, a director and major shareholder of our company.These services include reimbursement for shared expenses, as well as rental costs and related fees.In addition, we rent from Mr. Challen an office in Powder Springs, Georgia, where we occupy approximately 4,800 square feet of space under a month-to-month lease, for a monthly rental fee of approximately $4,700. On March 25, 2009, our Audit Committee and Board of Directors approved a transaction with Mer & Co. (1982) Ltd., or Mer & Co, a subsidiary of C. Mer.According to the terms of the transaction, we will sell our products to Mer & Co, which has an Israel Defense Forces approved supplier number, and it will represent us and sell our products to the Israel Defense Forces.For its services, Mer & Co. will be entitled to 5% of the amounts to be received from the Israel Defense Forces for our software products.We may cease the arrangement by giving ten days’ prior notice, and the arrangement will terminate upon our company receiving an Israel Defense Forces approved supplier number. On September 28, 2010, Asentinel, a competitor of our company, filed a patent infringement complaint against AnchorPoint, Inc. (now known as The Info Group Inc.), from whom we purchased certain assets, in December 2008, and two other defendants, in the United States District Court for the Western District of Tennessee.The Info Group Inc. is a major shareholder of our company and Mr. Roger Challen, the controlling shareholder of AnchorPoint, is the beneficial owner of 24.4% of our ordinary shares held of record by The Info Group Inc.Mr. Challen has served as a director of our company since April 1, 2009.At our 2010 annual general meeting, our shareholders approved our assumption of certain costs for defending the claim, in such amounts as to be determined by our Audit Committee and Board of Directors from time to time.In 2010, we accrued or paid an aggregate of $50,000 with respect to such costs.On February 9, 2011, the plaintiff filed a motion for leave to file an amended complaint to add our company and our U.S. subsidiary, MTS IntegraTRAK, as defendants, which motion was granted on March 23, 2011.The amended complaint, which is an exhibit to the motion, seeks damages and injunctive relief for the alleged infringement of Asentinel’s TEM patents.The complaint does not specify any specific amount of damages requested by the plaintiff, and we are unable to assess the amount of damages claimed or to provide a reasonable range of such damages. 50 C. Interests of Experts and Counsel Not applicable. ITEM 8.FINANCIAL INFORMATION A. Consolidated Statements and Other Financial Information Financial Statements See the consolidated financial statements, including the notes thereto included in Item 18. Export Sales See Note 13 of our consolidated financial statements. Legal Proceedings In April 2000, the tax authorities in Israel issued to us a demand for a tax payment in the amount of approximately NIS 6.0 million (approximately $1.6 million) for the 1997 to 1999 period.We have appealed to the Israeli district court in respect of this tax demand.We believe that certain defenses can be raised against the demand of the tax authorities.We have made a provision in our financial statements for this tax demand for the amount deemed probable, based on the current evidence, which we believe is adequate. On July 24, 2006, a claim was filed in the Tel-Aviv Superior Court against our company and Tim Computers and Systems Ltd, or TIM, for an order of inspection and monetary relief in the total amount of NIS 313,000 ($88,000), of which NIS 112,000 ($32,000) was demanded from our company and NIS 200,000 ($56,000) was demanded from TIM.The plaintiff is a former minority shareholder of a company in which we were the major shareholder.The claim relates to the rights to proceeds received under a software development project in which we and TIM participated and in which the plaintiff was involved.On June 1, 2008, the plaintiff submitted an amended statement of claim to the court in which our company was added as a “formal defendant” without requesting any relief or articulating any claim against us.On June 17, 2010, the parties entered into a settlement agreement which provides that TIM will deliver to the plaintiff the new version of the software and will pay the plaintiff NIS 50,000. We have no liabilities under the settlement agreement.On June 17, 2010, the court approved the settlement agreement. During August 2007, our now inactive Brazilian subsidiary, TABS Brazil Ltda., was ordered by the Labor Law Court in Brazil to pay approximately 180,000 Brazilian Reais (approximately $95,000) to one of its former employees.TABS Brazil Ltda. filed an appeal of the ruling and we recorded a provision in our financial statements for the amount deemed probable. On September 28, 2010, Asentinel, a competitor of our company, filed a patent infringement complaint against AnchorPoint, Inc. (now known as The Info Group Inc.), from whom we purchased certain assets, in December 2008, and two other defendants, in the United States District Court for the Western District of Tennessee.On February 9, 2011, the plaintiff filed a motion for leave to file an amended complaint to add our company and our U.S. subsidiary, MTS IntegraTRAK, as defendants, which motion was granted on March 23, 2011.The amended complaint, which is an exhibit to the motion, seeks damages and injunctive relief for the alleged infringement of Asentinel’s TEM patents.The complaint does not specify any specific amount of damages requested by the plaintiff, and we are unable to assess the amount of damages claimed or provide a reasonable range of such damages.Based on our legal counsel’s opinion, we believe that the defendants, including our company and MTS IntegraTRAK, have good arguments for invalidating the patents that form the basis for Asentinel’s patent infringement claims.If we are unsuccessful in this litigation, we may be exposed to losses that could be material to our company. 51 We are a party to various other claims that arise in the ordinary course of business.Accordingly, we have recorded a provision of approximately $150,000 in respect of such claims in accordance with ASC 450, “Contingencies,” based on the opinion of our management and legal advisors. Dividend Distribution Policy We have never paid cash dividends to our shareholders.We intend to retain future earnings for use in our business and do not anticipate paying cash dividends on our ordinary shares in the foreseeable future.Any future dividend policy will be determined by our Board of Directors and will be based upon conditions then existing, including our results of operations, financial condition, current and anticipated cash needs, contractual restrictions and other conditions as the Board of Directors may deem relevant. According to the Israeli Companies Law, a company may distribute dividends out of its profits (as such term is defined in the Israeli Companies Law), provided that there is no reasonable concern that payment of the dividend will prevent the company from satisfying all its current and foreseeable obligations, as they become due.Notwithstanding the foregoing, dividends may be paid with the approval of a court, at the company’s request, provided that there is no reasonable concern that payment of the dividend will prevent the company from satisfying its current and foreseeable obligations, as they become due.In the event cash dividends are declared, such dividends will be paid in NIS. B. Significant Changes Except as otherwise disclosed in this annual report, no significant change has occurred since December 31, 2010. ITEM 9. THE OFFER AND LISTING A. Offer and Listing Details As of March 2, 2010, a one-for-two reverse stock split of our issued and outstanding ordinary shares went into effect, following the approval of our shareholders at an extraordinary general meeting.Immediately prior to the reverse stock split, 8,928,912 ordinary shares were issued and 8,918,112 ordinary shares were outstanding.Immediately following the reverse stock split, 4,464,457 ordinary shares were issued and 4,459,057 ordinary shares were outstanding.Theshareprices set forth below have been adjusted retroactively to reflect the reverse stock split. Annual Stock Information The following table sets forth, for each of the years indicated, the range of high ask and low bid prices of our ordinary shares on the NASDAQ Capital Market. Year High Low $
